Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 1 of 99

U.S. District Court 4+ “

Southern District of New York ( Foley Square)
Civil Docket for Case #: 1- 18-CV-12230-UA

Complaint ( continued )

1. Plaintiff: Michael H. Kim ( U.S.A. citizen. 82 years old )
Address: 6192 State Route 374, Chateaugay, NY 12820
E-mail: michaelkim2222@gmail.com _ Tel: (518 ) 380-3977 :
Evidence-1: copy of Michael H. Kim’s U.S.A. citizenship and the | 2

Korean Family Bible Church, Christian Prayer Center Inc.

2.This complaint case is basically related with the copyright
infringement( federal copyright laws, 17U.S.C.-101) of the plaintiff.

3.The plaintiff is asking total $ 271 million US dollars to the folloy fing
defendants. >

   

1.Defendant-1 Seung Hwa Kang: :
The plaintiff is asking $ 42 million US dollars to this defendant. |
1) Address: 314 Ho ( CHungwoo Building) 536 Buniji, “Do-hwa /
Dong, Mapo Gu, Seoul, South Korea. /
2) Korean Address: 25 8A O}27 £StS 536 HA] 314 &
(S289) HHSUL SA ALE. SSS SQ! PA.
3) Crimes:

(1) the counterfeiter of the payroll account book
(2) Fraud and Violation of public license law

 

 

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 2 of 99

(3)

(4)

(5)

(6)

(7)

(8)

the plaintiff was sentenced for 2 years( actual |
service: lyear 2 month) of jail service |
sentenced by Sang-pil Um, the judge of the
Seoul District Court because of the faked
payroll account book. But it was totally illegal
judgement.

The faked account payroll book papers were
found recently, 6 month ago, from the court
archives after 2 years jail service of the
plaintiff had been finished.

During the trial of this case, the plaintiff and
his court appointed lawyer could not find the
faked payroll book.

The Judge Um permitted to make the whole
copies of the faked documents which were
submitted by the defendants

the faked account payroll book which was

discovered after the jail service of the
plaintiff was finished. |
The Judge, Sang Pil Um, permitted In Joon Kim _
and Won Young Kim, both of criminal, to
make the whole copies of this case.

2

 

 

 

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 3 of 99

(14 )We can see the counterfeited payroll account

(9)

(10)

(11)

(12)

(13)

book was edited several times in different
formats which made the plaintiff

confusing .Evidences added.

The plaintiff could not understand why the
Judge, Sang-pil Um, permitted In-Joon Kim |
and Won Young Kim to make the whole copies _
of the documents of the case. According to the |
judge Um’s approval of copying papers, two
Kims insisted that they were victims of the
case.

The above two Kims were criminals. They
were criminals who illegally used the
plaintiff's seal steak and seal certificate to
transfer the trademark of the Kun Kang Digest
to Byung Jung Lee.

They also destroyed the whole original payroll
account book of the Kun Kang Digest.

Even the two Kims refused to appear as
witnesses before the court which the plaintiff
asked.
The Judge Um announced publically that two
Kims refused to appear before the court in
written letter to the judge.

3

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 4 of 99

(14)

(15)

(16)

(17)

But two Kims abruptly showed up one month
later before the court without any notice to
the plaintiff and his lawyer.

The court appointed lawyer, Mr Yang Yu Won,
said to the plaintiff whispered that he was
not ready to question Won Young Kim.

The Judge Um was definitely trying to protect
Won Young Kim and took sides with him in
every steps of the trial.

Even the judge Um did not give the chance to
plead no-guilty speech of the plaintiff.

(18) The judge Um finally ordered the court clerk

(19)

to shut down the microphone to stop the
plaintiffs not-guilty speech.

it was suggested that the judge’s

permission to make whole copies of
documents of the case meant the protecting
attitude of the judge for Won Young Kim.

(20) The plaintiff reasoned that after two Kims

found out the counterfeited account payroll
book during copying papers,

(21) they decided to remove the fake payroll

book from the filled documents through
the cooperation of the inner connection
criminal circle of the court which belong

to the organized crime ring.
4

 

 
 

Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 5 of 99

2.Defendant-2: Chung Sook Lee:

3. The plaintiff is asking $ 45 Million US dollars to this defendant.
1) Office Address: HyoChang Won Ro 70 Gil 46 ( Dae shin Building
3 Floor, Hyochang Dong ) Yong San Gu, Seoul, South Korea.

2) Korean Address:Cletila ZS 8A] tt stale

70 2 46(R2SS HULA 3S) ASCOlAAS O| BS

3) Korean Address: Haase ASS HA] Ae YS SBtz 3032
Ste O] &FAd 107 S 406 & (CHAS) OFS
4) Crimes:
(1) Flagrant delict of illegal pirating the trade mark of
the Kun Kang Digest a
(2) Home Address: Hanbo Mido Mansion 107 Dong 406 __
ho,( DaeChi Dong) 3032 Namboo Soonhwan
Ro, Kang Nam Gu, Seoul, South Korea.

(3) Infringing of the copy right

(4) Counterfeit of the personal checks
(5) Usurpation of plaintiff's property
(6) Blackmail

(7) Threatening

(8) This defendant is a fake publisher of the Kun Kang
Digest who did not get the permission to
get the publishing right from the original publisher,
Michael H. Kim.
5

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 6 of 99

 

(9) The Kun Kang Digest has been a best seller health
magazine being published in Seoul for 30 years. This
defendant has violated the copy right, intellectual property
right, trademark right owned by the plaintiff for 15 years.

(10) his defendant also forged the plaintiff's personal checks of
S 1,200,000 US dollars colluded together In-jun Kim, the
general manager of the Kun Kang Digest and Won Young
Kim (her husband, 5 years ago died).

(11) his defendant made $ 56 million US dollars gross income
for last 24 years together with her husband, Won Young
Kim, died, from the illegal operation of the Kun Kang
Digest magazine.

(12) Even though Yong Ik Kim was a faked publisher of the Kun
Kang Digest for 10 years, most income of the company was | :
deposited into the account of Chung Sook Lee’s.

(13) The average monthly income of the Kun Kang Digest was
estimated at S$ 200,000 US dollars.

 

4.Defendant-3 Byung Jung Lee( Residence # 4903416-155101 : /
The plaintiff is asking $ 24 million US dollars to this defendant. |
1) Address: 37-1, 38 Gil, Taeheran Ro, Kang Nam Gu,
Seoul, South Korea.
2) Korean Address: (et@lia ABS SA Hep ote
38 2B 37-1(4HS) SS
3) Crimes:

(1) Illegal transfer of the trade mark of the Kun Kang Digest
6

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 7 of 99

(2) Illegal usage of the Seal and seal certificate of plaintiff
(3) Fraud
(4) infringement of copy right
(5) infringement of the property right
(6) infringement of the magazine sales income & threatening
(7) violation of the court verdict

4) The plaintiff never met this defendant and never agreed to
transfer the trademark of the Kun Kang Digest registered in the
Patent Office of Korea

5) Therefore, this defendant illegally possessed the trademark of
the Kun Kang Digest magazine by using the faked transfer
certificate of the plaintiff.

6) This defendant also illegally transferred the Kun Kang Digest
trade mark to Chung Sook Lee, the

present publisher of the Kun Kang Digest.
7) That transfer was against the judge’s verdict which
prohibited the transfer of the trade mark to
anybody.

8) This defendant permitted illegally using the Kun Kang trade mark
to Yong Ik Kim who was a closer friend of him and a faked
publisher of the Kun Kang Digest for 10years.

9) This defendant insisted that he possessed the trademark of the
Kun Kang Digest by giving S 80,000 US dollars to the
plaintiff, but the insistence was totally false.

10) Actually, this defendant was a scapegoat of his

7

 

 

 

 

 

 

 

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 8 of 99

friend, Won Young Kim who was a husband of Chung
Sook Lee,defendant-2 and died 5 years ago.

11) But because of the faked and illegal transfer ofthe
trademark of the Kun Kang Digest owned by the plaintiff, |
the plaintiff suffered lots of mental problems and |
financial difficulties.

5.Defendant-4 Yong ik Kim( Residence# 460502-1654811:

The plaintiff is asking $22 million US dollars to this defendant.
1) Address: 823 Dong 608 Ho, Hyundai Apt., 335 Yatap
Dong , Bundang Gu, Sung Nam city, Kyung Ki Do, South
Korea.

2) Korean Address: CH St Gl at B7]& QebAl Bet
OFELS 335, ACHOHMFE 323 S cos S 222

3) Crimes:

(1) Infringement of the copyright

(2) Fraud of design and editing right :

(3) Infringement of the intellectual property right |

(4) Violation of patent right ;

(5) Obstruction of plaintiff's business

(6) This defendant published the imitation of the
Kun Kang Digest for 10 years as a same size
and same design and same editing.

8

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 9 of 99

(7) This defendant published the faked Kung
Kang Digest magazine on the model of the
original Kun Kang Digest published by the
plaintiff in size, in editing, indesign and even _
in the contents except the word “New” on the :
left upper corner of the magazine cover. /

(8) This defendant committed the critical
violation of the copy right of the plaintiff for
10 years.

6.Defendant-5:In-Jun Kim( Residence #560301-

1067312: S 44 million US dollars

1) Address: Hyochang won Ro, 70 Gil 46 ( Daeshin
Building 3° Floor, Hyochang Dong ) Yong San Gu,
Seoul, South Korea.

2) Korean Address: Cist8lat Ag esal SAt
4 46( RS ABS 3 S AZCO|AAE) Zo!

3) Home Address:

Hetis ASA| SA SF 2S 159 M1 ANE

 

4) Crimes: infringement of copy rights

(1) Accomplice of the counterfeit of the payroll
9

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 10 of 99

account book of the Kun Kang Digest.

(2) Counterfeit of the personal checks of plaintiff's
(3) Destroyer of the original payroll account book
(4) Counterfeiter of the letter of plaintiff

(5) Accomplice of illegal transfer of trademark of Kun Kang Digest

(6) Illegal usage of the seal and seal certificate of plaintiff

(7) This defendant is a flagrant delict who is using
illegally the trade mark of the Kun Kang Digest
as a staff clerk r of the company ( 1982-2019)

5) This defendant was a felony criminal who
destroyed all the original payroll account books of
the employees of the Kun Kang Digest.

6) This defendant conspired to counterfeit the faked
payroll account books of the Kun Kang Digest

employees together Defendant-1, Seung Hwa Kang

who was a licensed labor service agent.
7) This defendant was a criminal of issuing illegally
the plaintiff’s personal checks of $ 300,000 US

dollars together with Chung-Sook Lee, Defendant-2

without the plaintiff’s authorization.

8) This defendant also submitted the faked letter of
the plaintiff's which was not to publish the Kun
Kang Digest magazine anymore to the

10

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 11 of 99

Ministry of cultural, sports and traveling of the
Korean Government. |

9) This letter was totally faked and false. The plaintiff |
never wrote such a fake letter. |

10) The plaintiff wanted to publish the Kun Kang
Digest magazine continuously as a founding
publisher of the magazine.

11) This defendant also colluded with Defendant-3,
Byung Jung Lee, in order to make a illegal transfer :
of the trademark of the Kun Kang Digest by using
the plaintiff's seal steak and seal certificate. |

12) This defendant is still working since 1995 in the |
Kun Kang Digest company as a general —manager /
of the company.

13) This means that In-Jun Kim is a major criminal
who helped in depriving of the plaintiff's
intellectual property right, copy right and the
other assets of the plaintiff's.

6.Defendant-6 Joong Ii An:

Plaintiff is asking $ 38 million US dollars
1) Address: Joogong Apt. A-8 Dong 108 Ho, Bisan 2
Dong, Anyang city, Kyung Ki Do, South Korea.
11

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 12 of 99

2) Korean Address: CHStGl= B7|& QFOFA] Hitt 2 S =

oH
>

8 S 108 S ee!

3) Crimes:

(1)
(2)
(3)
(4)

(5)
(6)

(7)

(8)

illegal representative of faked employees
Faked employee

Fraud

This defendant sued the plaintiff illegally as a
representative of the 13 faked employees of
the Kun Kang Digest.

The plaintiff never employed this defendant.
The plaintiff had paid all the wages and the
retirement allowances of the regular
employees of the Kun Kang Digest without
delay.

But this defendant counterfeited the unpaid
wages and allowances and usurped illegally.
The faked payroll account book that was
submitted to Seoul District Prosecute by
Joong-il An was the faked payroll account
book counterfeited by Seung-Hwa

Kang( Defendant-1).

12

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 13 of 99

7.Defendant-7 Hyun Sung Kim: $ 5 million
US dollars.

1) Address: Hyochang won Ro, 70 Gil 46 ( Daeshin Building |
3" Floor, Hyochang Dong) Yong San Gu, Seoul, South |
Korea.

2) Korean Address: HattlS AZ SHA] S47 SHAS 70246
(CHA BEI SAS ACOA AS) AA

3) Crimes:

(1) Infringement of copy right anda flagrant delict in
using the trade mark of the Kun Kang Digest as
editor —in-chief

(2) accomplice with his mother, Chung Sook Lee, the
publisher of the Kun Kang Digest.

(3) This defendant is threatening continuously to the
plaintiff.

13

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 14 of 99

8.Defendant-8: The Government of Republic of

Korea ( South Korea):

Plaintiff is asking $ 55 million US dollars to this defendant.

1) Address: Sejong Ro 1 Bunji, Chong Ro Gu, Seoul, South
Korea.

2) Korean Address: Hlsttli=s ABS S84]

ol

BP MBSE 1 HA

AOC BAW! SS
3) Crimes:

(1)
(2)
(3)
(4)
(5)
(6)

(7)

Torturing investigating about plaintiff
Infringement of human right

infringement of free residence right

Obstruction of the business right

Unfair treatment of U.S.A. senior citizen.

The plaintiff was brutally tortured by the Korean

government especially by policemen.

The policeman, Pyung Jin Kong, of the Kwang-jin
police station in Seoul, tortured the plaintiff by

handcuffing the plaintiff on the both hands, when |

the plaintiff had the investigating interview with

the policeman, Kong, concerning the illegal issuing _

of the plaintiff's personal checks by issued by In-

Jun Kim, the general manger of the Kun Kang

Digest without the authorization of the plaintiff.
14

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 15 of 99

(8) The amount of the illegal issued checks was estimated on /
S 300,000 US dollars. All the checks were issued by In-jun
Kim, who had the plaintiff's registered seal steak , while
the plaintiff was staying in the United States.

(9) The policeman Kong intimidated to the plaintiff if the
plaintiff was denying the check issuing, he would arrest
the plaintiff. .But the plaintiff denied strongly the issues
of the faked checks.

(10) The policeman Kong did not accept the plaintiff's no-
guilty appeals.

(11) The plaintiff at that time was accused by In-uon Kim and
Won Young Kim who were members of the organized
crime rings in Seoul, and criminals of the illegal issues of
the plaintiff's checks.

(12) Subsequently, the policeman Kong reported the
investigating report that the plaintiff admitted the
plaintiffs guilty of issuing the illegal checks to Yong ok
Park of the Dong-Boo prosecute office in Seoul.

(13) When the plaintiff had an investigating interview with
Yong Ok Park, investigator, of the Dong-Boo Prosecute
Office, the investigator did not show up the illegally
issued checks which was illegal.

(14) The plaintiff strongly protested about that illegal
investigating attiutde and

15

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 16 of 99

denied the made-up report reported by the
policeman Kong.

(15) But the investigator, Park, disregarded the
plaintiff's no guilty appeal.

(16) Eventually, the investigator Park applied the pre-
detention order to the Dong-Boo District Court,

(17) But the woman Judge, Mrs. Kim, dismissed the
prosecutor's pre-detention order of the Dong Boo
District Prosecute Office.

(18) On the next day after the Judge’s dismiss, the
plaintiff went to the Kim-po International Air Port
to leave Korea, but the Exit and Entry Control

Bureau of the Korean government stopped the
plaintiff to leave Korea.

(19) The departure-stop-order of the plaintiff to leave
- Korea lasted 4 years.

(20) It was said that the departure-stop-order of the
plaintiff was originated from the revenge of the
Dong-Boo prosecute Office concerning the dismiss /
decision of the pre-detention order by the Judge. /

(21) This departure-stop-order was the indisputable
violation of the freedom of residence for the
American senior citizen who suffered a great
torture physically and mentally .

16

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 17 of 99

(22) The another torture to the plaintiff was happened |
in the Yong-San Police Station in Seoul. /

(23) When Soon Kyu Kang, a police investigator of the /
police station, had an investigating interview of /
the complaint filed by In-Jun Kim, Defendant -5,

(24) Policeman Kang tortured the plaintiff with
handcuffing on both hands of the plaintiff and
insulted the plaintiff saying “son of bitch” and
threatened the plaintiff to be detained in the |
police cell, if the plaintiff would deny the issues of
the checks. Evidences of checks lists. /

(25) The investigator Kang who intentionally took sides.
with In-Jun Kim, reported the faked interview :
report to the prosecutor, Jong-o Kim, of the Nam- |
Boo Prosecute Office in Seoul. /

(26) Eventually, the prosecutor Kim dismissed the
complaint of the plaintiff against In-Jun Kim who
issued illegally the personal checks of the plaintiff. |

17 ;

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 18 of 99

9.Defendant-9 the Korean Consulate-General in
New York: $ 12 million US dollars.

1) Address: Sejong Ro 1 Bunji, Chong Ro Gu, Seoul, South
Korea.

2) Korean Address: etdla MBS SA| S27 ASE 1 |
SQ EAM CSS

3) Crimes:

(1)
(2)
(3)
(4)

(5)
(6)

(7)

Infringement of U.S.A. citizen’s Building property
right. | Evidences- 10 added )

Obstruction of the plaintiff's business

Violation of U.S postal law

Deprivation of right time presentation to the
judge of the Korean court

infringement of human right

The Korean Consulate-General of New York |
intentionally delayed the delivery of the important /
notice-letter which was delivered through the /
diplomatic pouch of the Korean Government.
The Korean Administration Court in Seoul asked
the plaintiff to appear before the court for
pleading for the plaintiff's building damages

18

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 19 of 99

located at 105, Gil Dong, Kang Dong Gu, Seoul, )
South Korea. The letter was delivered in the name :
of Sang Bum Kim of the Consulate —General, But /
the letter was delayed for 60 days.

(8) Because of this delivery delay , the plaintiff could
not attend the court on the day of pleading to the
court in Korea.

(9) Eventually, the plaintiff's appeal was dismissed,
and lost the building of the value of $ 148million
US dollars.

(10) The plaintiff tried to sue the Korean Consulate-
General of New York,

(11) but because of the diplomatic immunity, the law-
suit against the Korean consulate-General was
impossible.

(12) Therefore, the Korean Government should be
responsible for the compensation.

, 7.The final appeal of the plaintiff

1) The plaintiff is an innocent U.S.A. senior citizen (81
years old) who wants to live a happy life in the United
States peacefully. |

2) The plaintiff has tried to do almost everything to take |
back the illegally deprived copy right and real estate '
properties owned by the plaintiff in Korea.

19

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 20 of 99

3) The plaintiff sent the letters for the fair investigation of
the illegally deprived copyright this to the President
Dae-Joong Kim of South Korea and appealed to the
Supreme Public Prosecutor’s office of Korea so many
times. Evidences added.

4) But every attempts by the plaintiff has been denied
because the Korean Government investigators and the
criminal defendants of the complaint of the plaintiff's
case colluded to defeat the plaintiff.

5) Every documents submitted to the court by the
defendants were 100 % counterfeited and faked.

6) Therefore, the plaintiff filed this complaint as the final
attempt to protect the plaintiff's copyright by the
U.S.A. Court as a U.S.A. senior citizen, 81 years old.

7) The most Korean lawyers in Korea recommended to
the plaintiff that in order to win this case, the plaintiff
should file this case in the U.S,A. Court because the
plaintiff is a U.S.A. citizen.

8) The plaintiff seriously wants to get help from a court
appointed lawyer if possible.

20

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 21 of 99

9) The plaintiff is an old U.S.A senior citizen whose life
has been devastated in mentally as well as physically.
Medical records added.

10) The plaintiff was tortured in Korea by the Korean
police and prosecutors and was put into jail for 2 years
without the correct evidences.

11) Dear judge. Please decide the best judgement for
this case.

 

6192 State Route 374, Chateaugay, NY 12920 U.S.A.

 

E-mail: n

 

Tel: 518-380-3977

21

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 22 of 99

Evidence-1: copy of the USA citizenship of the plaintiff and the |
Korean Family Bible Church, Christian Prayer Center Inc. |

 

 
CM Document 7 Filed 08/02/19 Page 23 of 99

Cv-12230-

Case 1:18

 

                                   
                                  
 

Personal description of holder : INS RegisivationNe. — agvarsaae
as-of date of naturalimaltote: . ,
f cortily: theres ther LescxGpttore Moete les wel that the photograph affixed.

Date-ofe tite’ NOVEMBER 25, 1937 LH CbG Bs Or UREPESS» O VRS

Sea MALE : ot os a nmttremscnarmennrte niet

VAR eed car aA EASE Csaa eee ES, Deke Emon meee ee erebe taba e

 

He. leggh A OB fe & leches: wof' hodeler) .
Marital status iappren Be iehnowre that, [eet Stati EO: Otis afipliccation filed ville thes Attar tieyp General
wo Lt OL sang pte ’ Me -
County of forme nationality ah” 19g ANGELES, CALIFORNIA
KOREA The Attorney Genwal having fouridhia:

MICHAEL HYUNGSUP KIM
then resicbrug tn the United States, geterneds bo-resictoty the United States:
reguired bip the Neatuolieatioty gine of the United States, and hadite

   

%

respect corrpbad withthe qipicabls, I OUEROTIRY score recat eliceatiory lattes 0 LOUSY
entithedbta- | admitted to- eiliccrship; secile firs having toherv the outly of allegiance
cu cv ceremony vonaducted by ther

US DISTRICT COURT CENTRAL DISTRICT

Of" PERRUARY 26, 2002

 

 

2: PORIONA, CALIFORNIA.
tha& sacle /prersore inadmitted as tv cttizew of the Upeted States of Attertce,

 

HIS PUNISHABLE BY U.S, LAW TO COPY,
PRINT OR PHOTOGRAPH THIS CERTIFICATE, “cccceeessaie
WITHOUT LAWFUL AUTHORITY.

FORM t550 7
 

 

 

Dr. Michael Kim, Healing Minister
6192 St. Rte. 374, Chateaugay, NY 12920
2 & Se 2 RERS Migs

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 25 of 99

HEALING MINISTRY OF LORD

ATTN: REV. MICHAEL H. KIM, PH.D
6192 STATE ROUTE 374

CHATEAUGAY NY 12920

bon you requested. Your payment of
$30.00 Ls a

Enclosed is the _imforma

hereby aclien
Tf the name on the enclosed document(s) does not match exactly
with the name of the entity you requested, this office does nor
have a record of the exact name you requested. The document (s)
provided appear(s) to be of sufficient similarity to be the
entity requested.

2ZO0LL04270425 O2

 

 
Ww ote
Via a

ISiON OF

Ae

RY Eos

 

DRESS F

ORF
BOY

ae ANCE ’

Zz

ais STERED

COMP AY

S24 S5 996

BR

Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 26 of 99

DEFY

TS
ale bee

DOMES T

a% NO

“DURAT

PROCESS

PORATION
Of

NY 12046-0095

AGE

NT

“Th
SEV. YUP
7th, BON

Se ee

cf py

©

WG SURF KIM

eet
Ye

NY {2066-0098

4/89)

 

STR TE

RECORDS

(NOT-FOR

SERVICE

LON:

PERE

COMPA

RP RDF

IT) CORF

TUAL

a *

ec NIP
OE NE Ly,

CASH a

aR 2s5
* Be

 

et

 

ORATIO

“961024 0007

a e
®e®eeeaeo®

"SZ OF

Bo ed ae

x

 

‘LBANY ,

NY

Tot

THO.

=

B COUNTY :

SERVICE COGE

“981

“FILM @:

  
   
 
     

FE $00.00 FAYMENTS

FL 73.00 CASH

TAR 8.00 CHECK

CERT 9.0G BILLED:

COP TES @.09

HANDLING 25.06 wn
REFUND:

   

 

 

1 600%

Ey
Ben ee

D&T

a see sane aes sone

SAD

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 27 of 99

 

STATE OF NEW YORK

 

DEPARTMENT OF STATE

 

I hereby certify that the annexed copy has been compared with the
original document in the custody of the Secretary of State and that the same
is a true copy of said original.

 

    
    

  

 

gee 2? OFoaq WITNESS my hand and official seal of
OE! ; NE we — the Department of State, at the City of
wx (a he Albany, on May 2, 2011.
s x \ FR “e
fas os
2 | js
° \ j ky 2
2 So, ® eS , &y 2
“, ve % é es
*e Kose MENT OF ~ Daniel E. Shapiro

**oeeceeee® First Deputy Secretary of State

 

Rev. 06/07

 

 
  
     
    

Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 28 of 99

 

A 19 4—Covtitiente of Ineorporiion: Notfac-Profit Gorperation Law: 2 : “) @ 197 sy Juuiuy BLUMBERG, nde

eases i PUBLISNER, NYG I1GO'S
_ Gorifcate st Incargnration:

    

 

 

(2) The corporat tion is a ‘corporation az- ‘defined in a sibparagreph
Not-for-Profit Corageation Law. %

       
   

 

farmed-are axfollowes”

 

The corporation, in fartherance of Us corporate purposes aberve ser foréh, shall have sil the powers enum: yEtered F23

  

 

    
   

 

 

 

% ecnien 2G2 af the Notfor Prafti Corporation Law, subject to any limitations prov fedeed ity oe
* Carparation fib ne any other statute afte State of Meow Vark. Nothing herein shall autherice this cout Fest, oF
: nr oneivertiy, te cngage a7, OF inediade creeiiy Hs purposes, srry of the activities mentioned In Paap Por: Pe “prpapasior:
3 fase ceriier B08 {2 fis}. .
fe
}
a

 

 
(4) The corporation shall be 2 Type “B

x,

(63 The Secretary of State is designated as agent © 7
served./P he post office address to whiei: the Secretary, of State-shal! mail a copy of any process AGAl!

 

ration L

Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 29 of 99

2

business purpose will achieve. +

The office of the corporation

 

. corpora tion’ pursuant to section 2 201 of the rf ot for-Profit Corpo.
Law. (in the case of Type A, S-ané-© esrporations.set- forth the Rames : and addresses of fare~t age FS
tnivial. directors. Type C corporation must sét forth the Jawtud public or quasi pablig objective which gach

   

sO ae

 

 

 

 

FT Main Si BepetanoeNY 12x

corperation served apon him is

POBox oF
Esperance, NY 12066~0068

is to be located in the County of

 

Ba
State of Ne

 

 

 

  
      
      
   

Ste a in ae eet

 
 
  
 
 
 
  
 
 
     
    
   
 
  

Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 30 of 99

 

{7} State and Federai exemption. a Le, :

 

 

state aad Federal exemption Janguage for a ype | Band fo eo7 poration 38

 

cake ng {82 BEATA OS.

 

 

Wotwwithstanding any other BIOVISIONS Of these articles, the corporation is. organized exclusively ¢ Far

one or more of the purposes as specified in 8501(e 3) of tle Internal Revenue Code of 1954, and shal?

ae pot carry on any activities not permitted to he carriéd-on &},a corporation exempt from Federal income. __
tax under IRC §S61fe 2) or corresponding provisions ot any subsequent Federal tax laws.

Do Ne part of the net earnings of the corporatié: “Shall inure. fo_the- bane he af. are wieieber. ‘trustee,

_treccorr officer of tite corporaticn, or any private individual (except that reasoriabis compe asation may
be paid for services rendered to or for the corporation), and-tie member, trusted, officer of the Corpora-

apsivate individual shall be entitied. to share in-the’ distzibuti eb any of the corporate

assets oi dissolution. a @ COLE Paton

Ne. substantial part of the wetivi fies aft. Het corporation shali  Beccaneying on » propaganda, or other-
wise attempting to influence jowislitte : n fe except as otherwiké Brovided by ERC §50i(h)] or oli
oe pating In, or intenzs fug“in Cinclading the publication or diseribytion® of, statements), any pote oa
, campaign on behalizet. any candidates for public-office. -: : = . ,

- . In the event of dissolution, ail of the remaining assets end property Of the ‘coz pporation ‘shall, after
ce oO nevessary expenses thereof, be distributed.te ancther organization exempt under IRC §s01(s 3}, or
_—_~-_eorrésponding provisions of any. subsequent Feder rai & tax lows orth. thet. pderalgévernment; reRetEte-oF

=~ on" Tocal gaverninent fOr & Public purpose é
nn ° State “oF New York. ee

   

 

   

  

 

Tigst

 

    
 

 

 

 
 
 

_ _.... fn any taxable year. in whiek the corporation is 2 private fourdation as dashes shed in. TRO-$500¢%)

~ the corporat ton si shail distribute its income for said period at such. time and: manner.as not to subject te

. - ‘to tax un@ériRe $4942, and the corporation shall not (a) engage in any_act_of. self -dealing.as-deiingd 2
7 in FRC §4941¢ a, J retain any excess husiness-holdings ar ‘dehned in IRC 8494300 5) (bh) make: nany Invest. x us

ame “ments in such manner as to subject the corporation to tax under IRGC S494, or (6) make any taxable.
“expenditures as defined in IRC §4045¢ a) oF corresponding provisions of any subsequent Federal tax

Jaws. . - & ieee

 

 

    

   

 

 

 

 

 

 

 
  
  

Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 31 of 99

 

 

   

! ae oe «A 961 021 0 002 25..°

 

 

IN WITNWESS Ww? HEREO F ‘the undersigned ‘ficotporater, OF ERC of- then “if there are more-thai-one;. —-
beleg at least nineteen years of ag ge,ahirm(s) } that the statements ‘made herein true é weeidier the © penalties. of

wt it cei cman

perjury. Dated ; . G6 LS Se

* Rev. Hyu

“7 Fle Main’S

  
 
   
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

an —— = — = Soo - =z et _ - css
Dated- Beh.» 2B 4996— ~ “wena KE as a ee ee

  

 

 

 

 

 

Goertificate of Incorporation
of :
Korean Family Bible Church,Christian Prayer Center Inc.
under Section 402 of the Not-fer-Proft Corperation Law

oe ; Filed By:
Rev. Hyung Suo Kim

POBox 96 Office end Post Office Address
EesperanceNY 12066-0008
4 ZB BE é <
4 pS (e > girk. fe Tf

oO “ i

eM
ie
feeatngaa
rset tes : “

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 32 of 99

 

DEPARTMENT OF STATE

 

I hereby. certify that the annexed copy has been compared with the

original document in the custody of the Secretary of State and that the same
is a true copy of said original.

i WITNESS my hand and official seal of
the Department of State, at the City of
*, Albany, on May 2, 2011.

&

% @
Se 6 @
eeeae6%

  

Daniel E. Shapiro
First Deputy Secretary of State

®Seeugeao?

Rey. 06/07

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 33 of 99

(“951129000 709

Depariment of State
Division of Corporations, State Records
and Uniform Commercial Code
4) State Sirect
Albany, NY 12231
wrrw dos sinte ny 1s

CERTIFICATE OF AMENDMENT
OF THE
CERTIFICATE OF INCORPORATION

OF
Korean Family Bible Chureb, Christian Prayer Center Inc.

(insert Name af Domestic Corporation}

 

 

Under Section 303 of the Not-for-Profit Corporation Law

FIRST: The name of the corporation is: _
Korean Family Bible Church, Christian Prayer Center Inc.

 

 

 

Wihe name of the corporation has been changed, the name under which it was formed is:

 

SECOND: The date of filing of the certificate of incorporation with the Department of State is:

_ October 21, 1996 _

THIRD: The nw the corporation was formed under is: _. - —- - .
Section 402 of the Not-Prefit-Cerporation Law

FOURTH: The corporation is a corporation as defined in Section 102(a)(5) of the Not-for-Profit
Corporation Law. The corporation is a Type __ BL corporation, If the corporate purposes are
being enlarged, limited or otherwise changed, the corporation shall be a Type corporation.

 

 

FIFTH: The amendment effected by this certificate of amendntent is as follows: (Set forth each
mncadincnl i @ sepurdie parugreph providing the subject matier and full text of each amended paragraph, For example, sn
ancndnent changing the numne.ofihe corpuntion would read us follows “Paragraph First of the Ceriiflcnte of Incosporation relating
tothe curpurale noanie is lereby amended to read in its eutirely as follows, First The name of the corpordtion ts thew nate). 7)

Paragraph 1 __ ofthe Certificate of Incorporation relating to
the name ofthe corporation _
( Korean Family Bible Church, Christian Prayer Center Inc, )—

 

is hereby [check the appropriate hox(es}] added to read in its entirely as follows or Wamended
an . . Sather mmr erage aE -”
io read in its entirety as follows: _

Healing Ministry of Lord Inc -

 

ene tne ny ieee meee,

 

mere ane e ~~

 

 

 

 

BOS-1582 (Ray 12/03) /

 

 

 

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 34 of 99

SUXTH: The Secretary of State is designated as agent of the corporation upon whom process
. apainst it may be served. The address to which the Secretary of State shall forward copies of process
accepted on behalf of the corporation is:

 

 

6192 State Route 374, Chateaugay, NY 12926

SEVENTH: The certificgje of amendment was authorized by: [Check the appropriate box]
if The amendment was authorized by a vote of a majority of the members at a meeting.

© The amendment was authorized by the unanimous written consent of the members entitled
to vote thereon.

(1 The amendment was authorized by a vote of a majority of the entire board of directors. The
corporation has no members.

 
   

Michael H. Kim, President

—Wame and Title of Signer) ~

Signature} ~~

 

 

 

 

 

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 35 of 99

F 051129009709

CERTIFICATE OF AMENDMENT
OF THE
CERTIFICATE OF INCORPORATION

_. OF. ve eee
Korean Family Bible Church, Christian Prayer Center Inc.

cnet eee ne ie rere

x

~ Unsert Mame of Domestic Corporations

Under Section 803 of the Not-for-Profit Corporation Law

Michael H Kim

Filer’a Name .. -- -- _

6192 State Route 374

Addteea 2 + een a

Chateaugay, NY 12920

City, State and Zip Code ~

 

 

 

 

 

 

 

NOTE, This form was prepared by the New York State Department of State It docs not conta all optional provisions
under the law. You are not required to use this form. You may draft your own form or use forms available at legal
stationery stores The Department of Statc recomments that all documents be prepared under the guidance ofan attorney

Please bu sure to review Section 804 and Section 404 of the Not-for-Profit Corporation Law to determine ifany
consents or approvals are required to be attsched fo this certlficaie of amendment. The certificate must be
submitted with a $30 filzng fee

 

 

STATE OF NEW YORK
DEPARTMENT OF STATE

FILED NOY 2 8 2005
TAKS Qa

 

Far Office Use Only

 

 

 

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 36 of 99

DEPARTMENT OF STATE

I hereby certify that the annexed copy has been compared with the
original document in the custody of the Secretary of State and that the same
is a true copy of said original.

  
   

 

     

 

poet Pog, WITNESS my hand and official seal of
oo. oF NE Wr “*s, the Department of State, at the City of
3° oo a ss or Albany, on May 2, 2011.
ae A NOP
@ by j % ®
3 af : \F °
Sic | jee
3 \ ‘ / fay :
~~ *e EXEL StOe ff by e
2 ey, fo Y g
ne, & Scant 7 Sy : :
oe MENT OF 50° Daniel E. Shapiro
“Pessesce®” First Deputy Secretary of State

Rev. 06/07

 

 
 
   
     
  
      
     
    
    

Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 37 of 99

IT IS HEREBY CERTIFIED THAT: 2 |
Cc 1) The name ‘of f the corpération is.

7

‘The corporation siial? bea a Type B. _serpotation pursuit to section aot of che. Noi-tor:Prose Carpe.
ration Law. . " ne Be

RSS

(3) The certificate of incorporation of this conporation is ig s hereby. y aniesiled #6 sto tect he ai sane

are ene Sane a ne EI

* "Purposes oft this. inzorporation are 2 dimendéd to ‘élude B om ‘operations of chuck Fpreesnt

OT LE TT

i.

 

zy

 

 

“Ese forth the sehjoet matters af each grnvisten the xertific stn 3) Sees cent sf. Ae
fee ‘ af arpersiion epich fs te be amanied of sitadlagisd the fall tear of gevabelen ser, whipk
a nhevte led oe sf telat. u we amendmen: srigidse for 1, pes a} lisaed vherss. the neeiber and Bind of shored ahoaged, rhe mumoer da phone 8. we roa Ba Novae
vime af chemga, [fon amendment makan tren oe mince seek chasgst, a ike statenent shall he ~S fn tasgeed tt ath shomge 7% ’ Boh

ben
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 38 of 99

 

 

 

 

 

 

 

 

aa

(4) The amendment to the certificate of incerporation was : authorized: Gries

 

BE hese, by vate of the board of directors. , Lok -
* rst, by unanimous written consent of alf the directors,

band then at 2 meeting of shareholders by vote of @ majority of all the outstanding: shares.
entitled to vote thereon. cee veeepte nae oo eee eet

*and then by unanimeus written consent of the holders of al! i the outstending shares entitled
te vote thereon. / :

 

* end then af a meeting of shas¢holders by vote of “
of all the outstanding shares entitied to vote thereon as sequired by the certificate < of ineor-

poration. “i

Seraiee QUY WHERE INAPRLICARL

 

+

 

 

 
  
       
     
  
 
 

Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 39 of 99

ste

ubscrihed this « "6
IN TNESS WHEREOF, “this ‘certificate has beek s
by a who afirm(s a that ‘the statements made. hereiti are ¢ true: unde ‘the: )

¥ v Capacity in whieh si igned note

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rev. Hyung Sup Kim
. POBox 38 a
EsperanceNY 12066-0008

« Address: 3

961081 00044! )

on

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 40 of 99

STATE OF NEW YORK

DEPARTMENT OF STATE

I hereby certify that the annexed copy has been compared with the

original document in the custody of the Secretary of State and that the same
is a true copy of said original.

WITNESS my hand and official seal of
the Department of State, at the City, of
Albany, on May 24, 2011.

 

6a 69909°

 

Daniel E. Shapiro
“eseeseee® First Deputy Secretary of Stat

“Cy

Rev. 06/07

 

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 41 of!99

 

 

(951129000 70}

Depertment of Stale
Division af Corporations, State Recands
and Uniform Commercial Code
41 Siste Street
Albany, NY 1223!
www dos alate ny us

CERTIFICATE OF AMENDMENT
OF THE
CERTIFICATE OF INCORPORATION

OF
Korean Family Bible Church, Christian Prayer Center Inc.

Gaseri Name of. Domestic Corporation}
Under Section 803 of the Not-for-Profit Corporation Law

 

FIRST: The name of the corporation is: ~
- Korean Family Bible Church, Christian Prayer Center Inc.

H the name of the corporation has been changed, the name under which it was formud is:

 

 

 

 

SECOND: The date of filing of the certificate of incorporation with the Department of State is:

October 21,1996

THIRD: The law the corporation was formed under ist __ - — .
Section 402 of the Not-Profit-Corporation Law

FOURTH: The corporation is a corporation as dofined in Section 102(a)(5) of the Not-for-Profit
Corporation Law. ‘Phe corporation is a Type —_ BL corporation, If the corporale purposes are
being enlarged, ihuited or otherwise changed, the corporation shall be a Type corporation,

 

 

FIFTH: The amendment effected by this certificate of amendment is as follows: {Set forth each
uuiendiment in B seperate parigreph providing the subject muatior and full text of each amended paragraph. For exemple, an
ancient changing the mud of the corporation would read as follows “Paragraph First of the Coriiflcate of Incorporation relating
to the corporate name \s lwichy amended (o tead in its entirety a3 follows. First The name ofthe corporation iz (new name}... “}
Paragraph — .4______ of the Certificate of Incorporation relating to

ihe name of the corporation _ _. _ a
( Korean Family Bible Church, Christian Prayer Center Inc.) _

is hereby [cieck the appropriate boxfes}] Qadded to read in its entirety as follows or Mamended
io read in its entirety as follows: _ a:

Healing Ministry of Lord Inc -

 

 

 

 

005-1583 (Rav 12704} |

 

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 42 of

SIXTH: The Secretary of State is designated as agent of the corporation upon whom process
+ apainst it may be served. The address to which the Secretary of State shall forward copies of process
aecepted on behalf of the corporation is:

 

 

 

6192 State Route 374, Chateaugay, NY 12920

2

 

SEVENTH: The certificgje of amendinent was authorized by: [Check the appropriate box]
if The amendment was authorized by a vote of a majority of the members at a meeting.

Ei The amendment was authorized by the unanimous written consent of the members entitled
to vote thereon.

] The amendment was authorized by a vote of a majority of the entire board of directors. The
corporation has no members.

LLG __ Michael H. Kim, President

~~ (Name and Title af Signer)

 

(Signature)

 

 

 

99

 

 

 

 

 

 

 

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 43 of

Cosy 129009 709 .

CERTIFICATE OF AMENDMENT
OF THE
CERTIFICATE OF INCORPORATION
. OF - (oo
Korean Family Bible Church, Christian Prayer Center Inc.

 

 Unsert Noanw of Doniestic Cormoration) —

Under Section 803 of the Net-fer-Profit Corporation Law

Michael H Kim

Filer’s Name 2. Lo. _

6192 State Route 374

Address ee

Chateaugay, NY 12920

 

 

 

Cuy, State and Zip Code

NOTE, This form was prepared by the New York State Department of State It does not contmn all optional provisions
under the law, You are not required io use tus form, You may draft your own form or use forms available at legal
stationery siores The Department of Sintec recommends that all documents be prepared under the gunlance ofan atiomey
Please be sure to review Section 804 and Section 404 of the Not-for-Profit Carporation Law to determine ifany
consents or approvals are required to be aliached to this certificate of amendnient. The cerificate must be
submited with a $30 fling fe

STATE OF NEW YORK
DEPARTMENT OF STATE

FLED way 2 8 2005
KS ern

 

For Office Use Only

—

 

 

 

 

 

 

 

 

 
 

~ Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 44 of 99

     
 

 

aad 6.
BS “ nem S 5

 

ByUNGSUe KN

 

 

SDE UY\ Bone

 

BS 2/95)
ras HEV GNRARIT SAUSTIRRD OPFIEE WASP TIE Tee BPBWE LALIT KPT

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 45 of 99

Evidence-13:

1. This two Korean copies showed that In-Joon Kim, |
defendant-5 of this case, and Won Young Kim, :
the husband of the present publisher of the Kun
Kang Digest, were permitted to make the whole
documents copies of the plaintiff's case by the
judge, Sang-pil Um. The judge stamped his own
seal on the permit paper.

2. But the major problem was happened after
making the copies of this case by above the
above two guys,

3. The original payroll account book counterfeited
by Seng Hwa Kang, defendant-1, was disappeared |
during the actual trial in the court. |

4. The plaintiff and the ourt appointed lawyer, Yang |
Ryu Won, never saw this faked payroll account ;
book during the trial,

5. The judge, Sang-pil Um, also never showed the _
faked payroll accounted book to the plaintiff and
the court appointed lawyer of the plaintiff, |

28

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 46 of 99

6. The judge read the counterfeited payroll account
book without showing to the plaintiff and the
court appointed lawyer, Yang Ryu Won of the
plaintiff.

7. The plaintiff and the plaintiff lawyer protested to
the judge about the unfair practice of the
judgement process.

8. The plaintiff tried to appeal the payroll account
book was not true and counterfeited,

9. The judge, Um, did not permit the plaintiff's
appeal speech in the court.

Michae

  

29

 
. Case 1:18-cv-12230-CM, ‘Decumént 7 Filed 08/02/19 Page 47 of 99

 

[B1352]

 

Wa ABS de aaa f

| — até
a8 a CL Sasa)
“an

 

 

 

 

 

aly

ro
1] fa
nN
an

 

 

 

 

a

aa e

#7] Ss

 

 

 

 

 

Bayt ae

 

 

18 8S.

 

Ae soy e¢aa ase

 

 

AB EAS
Aa BE
ZAS) 33}

 

 

20. 02. A OE

a2ean/ wh BM op .- q

m 2188 |

L gedee 4g ee aes qq,

2 BASIE BASH ASE 19g 50g9 Bee egeaae yaa
ook Gud. ,

3. ABHS) GE. SAb e7}- Bs}, AGE Aon 2a wag qae

HAG

 

 

 

 

 

 

 

  

 
. Case 1:18-cv-12230-CM ~Decument 7 Filed 08/02/19 Page 48 of 99

[B1352]

 

 

soe a ee mas eee / eee

 

 

 

 

AA a / <7

WYYVLIP Dy 3:

<
Ne
F

 

a a) aden |. a

| al, AWA
AaB ose i BAL
qa ge eS a
207 UY offs I 2
_ peor US Aller .
DDB UY bi BEY

 

 

 

 

 

 

 

off,
ay
EN |

 

 

 

 

gy
(7x50)

+
he
ro,
a
my
(i
&

BA} Bg

 

 

ABBAS}
Ale EE
AS) Ha}

- 0. 0. ABE OE

 

 

 

 

aal| 20%. f 2G .

ft,
+

 

 

 

 

3K
L QedG2 AQ EE Weyelaeer qu.
2

 

 

Ss

XB

MBH: ASol= 199 sods shee Ga deanins

   
   

nt
ie
2
as
fru

<Of 23, lee, eee
é Pires

   

or Hc.
5. AWTS BE- SAL s7-- Be, AGSA astoh zd Bw

Zee + ged.

&
a
oh
R&R
lr

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 49 of 99

Evidence-14:

1. This copy of the evidence was the first complaint of
the plaintiff against the following criminals filed by
the plaintiff to the Seoul District Prosecute inSeoul,
Korea.

2. Criminal of the accused: /
1) Won Young Kim, resident# 470820-1551215, died
4 years ago, who was the husband of the present |
publisher of the Kun Kang Digest, Chung Sook Lee,
defendant-2 of the this present case. His cirmes
were killing threatening to the plaintiff, faking
documents of the Kun Kang Digest enrollment
registered.

2) Yong Ik Kim, the faked publisher of the Kun Kang
Digest who was a friend of the Won Young Kim, :
3) In-Joon Kim who was the criminal of
counterfeiting the faked payroll account book
together colluded with Seung Hwa Kang, defendant
-1 of the case. This Kim was the criminal who helped /

30

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 50 of 99

to transfer the trade mark of the Kun Kang Digest to |
Byung Jung Lee. This Kim also submitted the faked |
no-publishing of the Kun Kang Digest letter of the __
plaintiff's to the Public Affair Ministry of the Korean | |

Government, then staff-clerk of handling of payroll |
account book of the Kun Kang Digest. This kim
illegally issued the plaintiff's personal checks
estimated totally at $ 500,000 USA dollars without
the plaintiff's authorization.

4) Byung —jun Lee who was a faked illegal transfer of
the Kun Kang Digest trade mark by suing the faked |
deed of plaintiff's transfer and plaintiff's registered
seal. /
5) Sung Kyu Park was faked accuser against the
plaintiff.
6) Hyang Nam Kim who was the wife of the plaintiff,
but she gave the plaintiff's officially registered seal _
and four certificates of the in-gam to hie younger
brother, Won Young Kim, without authorization of

31

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 51 of 99

the plaintiff. She agreed that she gave the plaintiff's |
official seal to her brother. /
6) But In-joon Kim, defendant-5, later insisted that |
he took the plaintiff’ official seal steak from the
safety box in the Kun kang Digest Office, located 50- ' |
15, Chang-choong Dong, Seoul, Korea.
6) Eventually, my wife and I divorced because of
her illegal giving of the plaintiff’ official seal steak
and the official seal certificate papers issued by the /
local municipal office at Jayang Dong, Seoul, Korea. !

3.The final result of this plaintiffs complaint was
dismissed by the prosecutor, Moon Ho Park of the
Seoul District Prosecute Office. It was totally unfair

That the prosecutor, Moon Ho Park dismissed this
case because of the unknown address of the
plaintiff in the United States of America.

5. Even thought the plaintiff notified to the prosecutor,
Park, through the lawyer of the plaintiff, Jung-il Lee, —

32

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 52 of 99

that the address of the plaintiff was 6192 State Route |
374, Chateaugay, NY 12920 USA. /

6.But the prosecutor, Park, disregarded the plaintiff's
clear address and he dismissed the plaintiff's
complaint without fair reasons.

7.It is justly said that the Republic of Korea( South
Korea) is not the state of law and justice. |

8.The South Korea is corrupted in every field including
the courts as well as the prosecute. /

 

33

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 53 of 99

Evidences-15:

1. This copy of the evidences was the faked lists of the |
bounced checks of the plaintiff's. |

2. These checks were issued by In-Joon Kim,
defedndant-5and Chung-sook Lee, the present
publisher of the Kun Kang Digest, of this case
without the plaintiffs authorization.

3. The total estimated was $ 300,000 USA dollars
( 346,747, 800 Won, Korean currency 25 years ago).

4. The plaintiff never issued these checks bounced.

5. Chung Sook Lee, the present publisher of the Kun
Kang Digest and In-Joon Kim, the director of the Kun —
Kang Digest company cashed these all checks /
illegally and possessed for their private usage.

6. The Most of the checks were issued after the
plaintiff left South Korea to the United States.

7. The plaintiff boarded on the Korean Air Line at
Kimpo International Airport at 8:00 am to go to the
JFK International Airport in New York on the day of
Aug 15" ( Sunday) 1995.

8. But the criminals, In Joon Kim and Chung Sook Lee
counterfeited one check, list# 6, 20,000,000 won, w |

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 54 of 99

Korean currency, issued on the date of Aug 15,
1995.

9. But this check issue was totally faked to justify the
counterfeit of the legal issue of the plaintiff of the
check to Yun-Bok Kim, who was a friend of Won
Young Kim, the husband of the present publisher of
the Kun Kang Digest.

10. | Won Young Kim ,died 4 years ago, who tried to
escape from the all counterfeited documents
responsibilities such as the publisher of the Kun

Kang Digest, illegal possessor of the Kun Kang Digest |

trade mark and the running of the Kun Kang Digest
Company as a president.

11. Byung Jung Lee, illegal possessor of the Kun
Kang Digest trade mark, faked publisher of the Kun
Kang Digest, In-Joon Kim and Chung Sook Lee were
all accomplices with criminal ,Won young Kim.

Michael H. Kim

   

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ee “ae ~~
a Bains ai
- AA Uo | zeae
3
a Lj “F"r01320951 15,000,000 Mandy | 95.8.23.| 95.8.2%4. | BAAR
~ . ~ t . .
| 91320952 - 3,538,800 Aye 95.10.13| 95.10.13 |."
\ z i a i -
3 "01320955 | - 34,000,000) °° | 95.9.21 | 95.1017 | *
4 01320954 20,000,000, ts | 95.9.12 | 95.9225 mo
* 04381104 6,950,000) p54 Hx, 95.9.29 | 95:9.15 no
03523488 20,000,000 +7} AG | 95.8.15°] 95.8.16 x
. ~ * i . ‘ .
= 2 g I .
7.1 03823461 | |. 25,000 , 200} Wy We 95.10.16} "95.9.7 "
oi i 7 i
v/ 8 | 03523485 | 10,000,000 Dad / 95,8,14 | 958.14, a
9 | onsai112 | 19,000,000, war 2)5F 95.9.6, | 95.9.5 " “
10) ae381107 | 20,000,000) & 95.82.30 95.8 30 "
“4 re : BNL RN 7h ‘ele 5 4 i 3-830. | YD. 8. 30
i é
* it! 93823190 16,250,000,2) ZVL! 95,9,18 | 95.8.30 M
12| 04381115 10,98, z a 95.9.41 " A
| Nts S|
l :
13). 03523186 ; 20,000,000 SOY AG}; 95.8128 1 95.8.28 "
| | 3) jo
14! 04381108. 25,000, 00¢) 0) 44 ! 95,8,26 | 95.8.26. .
' i j we i — pe |
M15) 02523490 10,000 ,0007) CUA | S826. 95.8.2 ae
16} —KBBLALL| © 12,000,002 oF | 95.8.22 | 95.8.2 " nO
7 (04381106 38, 000, 00 74 Ya | 95,9.21. | 95.8.24. "4 mo
- = i : .
18 03523467 13,009,008 344 74} 95.8.17. | 95.8.47 " te
ig 035234864 . 029, 00C i: 5.8. " t
Me 52348 18,029, eh WH, 95.8.18 | 95.8.18
4 Sega 346,747,800) |
NFA _ I

 

 

 

 

 

 

 

 

 

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 56 of 99

Evidences-10.

The obstruction about the plaintiff's legal action of
the Korean Consulate g-General of New York.

1. The Korean Consulate-General of New York
( Address: 460 Park Ave ( Bet 57 & 58 St. # 6F, New
York, NY 10022 ) violated the U.S.A. postal law.

2. The plaintiff was badly damaged in the property
right by the Korean Consulate-General of New York
which delayed the court notice-letter delivery to
the plaintiff for seven months indicated in the
evidences.

3. Even though the Korean Administration Court in
Seoul sent a notice- letter to the plaintiff to be
appeared at the court on June 2, 2006 thorough the | |
Korean Diplomatic Boucher of the Korean
Consulate-General,

4. The Korean Consulate-general was keeping the
letter for seven months in the Consulate-General
office.

5. Then, the Korean Consulate General delivered the
letter to the plaintiff on February 14, 2007 after
seven months later from the date of the arrival of
the letter in the Consulate-General office.

 

 

 

 

 

 

 

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 57 of 99

6.. Because of the above delayed letter, the plaintiff
asked to the Korean Court to postpone the date to
be appeared, but The Korean Court rejected the
plaintiff's appeal,

7. Eventually, the 7 story Building owned by the
plaintiff was auctioned to the another buyer.

8. The plaintiff lost the property right of the building
which of market price was estimated at $ 1,400,000 |
U.S.A. Dollars at that time, 20 years ago.

9. Even though the plaintiff tried to sue the Korean
Consulate-General and the staff of the Consul,
Sung-Bum Kim to the U.S.A District court,

 

 

 

10. Because the Korean Consulate-General of New

York had a privilege of diplomatic immunity, the
plaintiff could not file the complaint against the
Korean Consulate-General.
11. The plaintiff added the copies of the evidences
in this file. |
July 22.2019.
Michael H. Kin. 4
The Plaintiff of the case.

   
  

 

 

 

 

 

 

 

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 58 of 99

Notice of Confirmation
Content of Certified Mail

Document # 2007-03-07
Notice Date: 03-06-2007

To: Consul-General Moon at New York

Korean Consulate General
460 Park Avenue, 6" Floor, New York, N.Y. 10022

Att! Vice Consul Park Seung Woo and Mr. Seong Beom Kim

From: Michael H. Kim (U.S.A citizen. Korean name: aaa) :
Address: 6192 State Route 374, Chateaugay, N.Y. 12920 -

Subject:
Request of explaining the reason of the 7 month —delayed
delivery of the court notice for the plea schedule to me.

ASSAY VENA SAAAaS: 200678 413E A277
od JAA aH, Selo adsgaedd dea ae

L ASM S BAG AE laa Asse ds Baa
Aas dal Ago] sds Bel Ago qa dade 243} He,

2 AS 9A YAO LBy EApo ys Bay Vals WA dele
(2D YA) BY WE71e SAAS 2006 8 928 FARSAL

Bas, q
3. Fa 7A pba) BAAS BAA BRA ae, Wee Ba |

 

 

 

Awe $21 200729 149A S Valoja Sayoerr Bes} Bg

4( ASHI SAI G9} das aaa Aa, ls] SAWS aay
Bo je}, |
1

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 59 of 99

3) WSTSSR oO] HE THA SEG EU Al
alas Aol 9] Al AaL

4) wate 219} ag a2 WAze eso 7sateygha

5) Idol HAO Ss SERA ANS ZVA ASS DE AAS
AlsL AF BEA] AAP Sst ae

6) AA a Alea 3} At BAMA YA, ASS AHPAA Was
WE = YSA QS vo} AA (SH DATES B72
DSO. e Aces DHSS! VES,

SB 1A& of} Ato

BIg A Ga AY U4 Ae Hz asto] Sao]

1S EMEP Ope «2k ere Tagan waaay awa
agzasy Qu < ders PHA A AAU AS AT IE Belo}
orm,

16. Ge}4 opBapae aes B19] Ziel alate ale Set ot] tes, ae
Aaa | azul Ate Bwwtss Say ya aae ated AS
Ags BAAS BEA a SMAI Bel,

AZ) ASE 9] Saabs La Sa Bb] We 71d Bl Se
Tal AAS Bt, FS AMAA] Qa AVS] AF] VCHE Bal
AAO oat FH} WYAY SV} Yao] azo} gehs WF,

9. SQAG We BAS MESA A AAT EBS AAW AA aS
ao] «FO AAALH-S LAS algal SAS VIA Ao,

19,1 2G Oe WA AS} BE AAS WOU, se Wall WHI
INE QAR] 7 PANS gy oe Avy] Be} cy] o] Hel
BANE SPSKE BOL,

20. A AA AA Masa, AS BFA BA BS SAAA BA TSA
2006-4 8 82 VMS Fo] PEA, DAYS Sots,

2. Bool al BHA AAS Fel 7 AA] Barat 2007 d 2 A9 Aol Elo}
0] SANS AFA PL 2007 2A UA IMEM(ATSAL SS),
22, JAS Bele] BEY SANS FHaIE VEGA BAR SoS
FAL USHE AGI Woe M4 SSF U7 AI ITAIS |
wai7] Nal PAL Sto FALE 9S EF HOH WSL,

23. $3] Sj] SB e7 9 ola EA EFA +S VEAL, Me Sail
3

 

 

 

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 60 of 99

6 BYASS Ag BAF EU Aol Al als AAA AAs ASIA
Was Wl Ast AAAS S nyAss ada ASA = Ae

6) PAS AGE TBS FBO
B44

y]egjo] Bel ABA He Bal
eS aA ASSP RA TSW! ( AA) yt Hl
6 Al as AD

 

7) B19] a7 SH SE Az AAS ADE Was Bol At
AaaAA Aa FA AAS Bola st i= AE BAAS tH
BAA

a) ogo] BE BY PAS A str WANS SB, ASME
AAS Bsa. FAA] AAwBy Ws Ave SAA
a2 vs Haws BP 7] wel, |

30, 21s} BOl] AL HAPS A] Ba 71a Baas Ads VAS 7

Sol 92 ABA, GIS, ATA MAS BA ws Hel} aes Ae,

a WSaas Wa sas ga dadasl Ase
HA} g Aes Suse VG.

  
   

 

 

? |
-———— 03-06-2007
St “ [3 4 Kim,PhD Me on Match lL, QOo),
6192 St-Rte.374, Chateaugay, NY 12920
ae Ft:

Nola ves

 

g

a. %

20 68
L aaa ee eeeacaMAdesavawe — §E 2 9
2, AS AQAA WEA BAA ARE TATA SARE A8058
3. AS AQUA BSS SAA BI ATS AE Pen
4, ABS BYR ASA Aa (VBA BA ASAl ARE Baa S
oo 2 Zz

5

 

yor

 

 

x
€
 

 

 

 

 

K

 

 

EAN CONSULATE GENERAL ©
480 PARK AVENUE, 6TH FLOOR
NEW YORK, N.Y. 10022

d §9 £2

 
 

aN aS
; > > zt Zale f 4
PQs tgte Route 3 xf

i, !

€
4 Cire er ete ot 3 : 3303 & £33 8 ok ob fhob RE 3 if §
ote Tarte bie 2 Se Fareldvadeddedscesisdisssaissfdavdseandbstedebedsesrdaldesedi

Case 1:18-cv-12230-CM Document 7 Filed 08/02/9 Page 61 of 99

 

 

 

 
 

 

 

000-000

 

12920 USA
64*
183064

1 243)

we

2~—
AR)
6.

121830

°

1
16
14:00
. 14:00

2006 ,

4 Zo] 23) AAWBMOoU ay StA7) hey cp,

Document 7 Filed 08/02/19 Page 62 of 99

Case 1:18-CV-42230°6-Mo

ate Route 374

gay, NY
He]
*20968

{o]
a

Chateau
41g aq
10. 18.
- 10. 25

BA] 2S

oi

2006-73 4134
WE 7IYQo] t}
2006 .

2006

A203 Way

a
9 Aba
4)
a

A}

q]
as

a3 z
0
KP mp.
S xBr oS
a 3 No
x AE: Saw
rh Orn = oo
S WRN S TBH
ol! mene quarto
Klo A hogrpn ee
TH fo Tk boas
Xd als S K, x
oe Mos WR
fo Be ie Sax
DO aE oR
a LY oe Ry
FI . We o
* ol ky OY pe)
Ho ON a Se 4 ay

ooo
Klo ae uf Yo 3th
id Toh Py aX o Ta
bile DY Roe zp O em
Moye Tee SB
=e SMe oxo

os ae SW

"9 ENO a ner
errs
ON Se Lo ee ey

XP Ado Guo < Edo gn a
NUE] BORO S KES a gO
7 ON 6 us
7

Kr

°]- B39] FA] 7] BEL cp,
- 02-3479-3139

3}

x
.
as

ee)

KOREAN CONSULATE GENERAL
NEW YORK, NY.

Kim, Hyang-Nam | February 15, 2006
6192 State Route 374
Chteaugay, NY 12920

hd shy ap?
TPaSOt Se48 oe dagque,
SAF AVABS opyar Bo) Ve= yy.

ofp

— o} a} —
HAS: ASegay
AAAS > 2006 pH 4134 WUASEdaaeol dapzaa yas
U2: 249 (Hage aes)
VIONSS BA) Beas

YS Z7]}qQ 0 i io} Zo] G7] Fon Seopa SEAT (A271 YB 327) Aza 2x)
ASS] of a SAA ES agASu rp |
IEF HEB ES1Ab ao} 9) o ayy UAlEZ] 212~486—395) & @222)7) wbehyap,
Ze 7 A By AS FY ch. ALY ;

Sincerely Yours,

Z| ae

Seong Beom Kim

 

 
S SARE ABH cy-12230-CM Document7 Filed 08/02/19 Page 64 of 99 BOI

USBE HHel Sexo] you xz
AiR oO} Sie } iL
Hf Bl oi] Bo ala [7] Hpereich. IEEE BSSA|7| BSC}.

AbGd BBL | [> ele] | eS [>> Us| 9) ARE Baap | :

> Abd ed : MBeaYa 2 20067 84134 ©

 

GIES > aalulal

    
 

AAS & 20067 £14134 APZ4 BY (eesecan RIGO] al p23}
me 24 $3 44 (CHAI Ol 2 Bet) aia MBSa al zs wy
Hast A OMA Ch (Bp 02-3479-3139) ne
wag 3006.02.02 53y7
Q SIA LY oF | Oo!
= ee
gi Kt Ly 2 2 ae
; S 4 Bh
2006.10.18 HEH 2038 14:00) OS a3]
- 208° “ MB5/d(@1M 2008 iapoy ee sisi
607. 04. 25. Series J 2038 1 18: 5:00) ares mee ae ee ttn ee

a TAP

 

 

 

 

 

 

 

 
 

Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 65 of 99

OpSl-W-zo-seszoL

wdrecey we

 

 

 

 

edt eqyueg ‘¢

 

 

 

Lat

imojeq ssauppe Alanyep Joque ‘SA JI
. oar &} Wey Woy Jualayip sseuppe Aanep S] ‘Gq

 

LO~ALET —ATSy erie
AieAyieg 40 eyeq “O (owen pesuics ).£q pe

 

aay

   

 

 

" eyejdu0d osiy “Eg pue ‘Z ‘}, sey eyIdLOD m

  

I poo? Areruqeg ‘| | 9g Wo’ Sd
| (eqey eoyues way sessuay)
| Sd SEOR e000 oTOT Eooe vequinny ony °Z
SA (004 Bing) UAenjeg pemnsey ‘yp .
‘TOO CIB paunsul C] 07671 XN ‘AVDOVALHD
Menten cL wlan PLE ALNOU FLVLS 7619

WYN ONVAH SADT

540-49

:0) pessaippy epy ")

"syed eoeds J] JUOY Al)3 UO 10
‘edeidifeui uy Jo yORq ey) 0} PEO SI YOR
“NOA 0} puso Oly LUNJe! UBD OM yey) OS
@SJ8A@l BY} UO SSauppe puB eueU UNOA WU wy
‘paysep S| Aeateg PeIusey Hp Wey

  

NOILOZS SIKL ALZINOO CYAGN3S

  
 

 

   

.

FORM N- 550 REV, @-@1

 

Personal desertion oft INS: ane, AXXXXXXXX

asof date of ratur
Date of birth: NOVEMBER 25, 1937 - seattle sie He photegeaph ffved

Jew MALE g—_ = ve —

Height: 5 Jot 5 . “‘Complite ‘due igpacare pflols) TUE RDEe HOSES MEAN Ee td nether eb bee peer Ee SHEED

Marital status: MARRIED oo Bohn that rt npn fie he Atore Sed
Country of former nationality: a: LOS ANGELES, CALIFORNIA |
KOREA The Attor Veaeralhavteg found that:

 

 

 

bu
3

- MICHAEL HYUNGSUP KIM

ther residing i: the United intenddytp-sesie the United States whee
Whe Nav lees hela ates endhadivad other

athe ladnited tes Viawrgtahenthooath ypedeginee

US DISTRICT COURT le DISTRICT

 

ae POMONA, CALIFORNIA, | °”" FEBRUARY 26, 2002

thabeachperconieadnitadesicitce ofthe United States of America.

IT 1S: PUNISHABLE BY U. S. LAW TO COPY,
PRINT, OR’ PHOTOGRAPH THIS CERTIFICATE,
WITHOUT, “LAWFUL AUTHORITY.

OenCaU et foamrind sen Paente

 

 

 
Case 1:18-cv-12230-CM Document 7° Filed 08/02/19 Page 67 of 99

SENDER: COMPLETE THIS SECTION

_ fi Complete Items 1, 2, and 3. Also complete
* tem 4 if Restricted Delivery is desired.
@ Print your name and address on the reverse
: so that we can return the card to you.
™ Attach this card to the back of the mailpiece,
or on the front if space permits.

1. Article Addressed to:

oh- ott

 

  

COMPLETE THIS SECTION ON DELIVERY
A. Sig 4

B/Recefred by (Printed Name) C. Date of Delivery

Myrdal lous 214-07
D. Is delivery address different from item 1? Cl Yes —
if YES, enter delivery address below: lo

 

  

 

 

 

 

 

 

 

 

KIM, HYANG NAM

3. Type
6192 STATE ROUTE 374 Certified Mail 5 Express Mail
CHTEAUGAY, NY 12920 egistered Ratu Receipt for Merchandise ,

{4 Rested Dacy? xtra Fea)

C1 Insured Mail == C.0.D.

 

 

2. ArticleNumber §2 0 1):
(Transter from ‘service label)

PS Form 3811, February 2004

7003 VOLO pone BO35 3254

 

C Yes

 

 

 
f99
Case 1:18-cv-12230-CM Document? Filed 08/02/19 Page 68 0

argent

= a at
WE 7]Y Az] AlaQy De
ALAS: 2006 3 4134,
U3! Michael H Kim ( 1]z] 01 aay )
Request for Deferment of the Pleading Date
Case #: 2006 Guhap 4134

 

 

 

e ALS: Al 2007-03-12

- Al: A] = ay A W a A}

2: (137-750 ) |S SSA] AB ARB 210

To: President of Seoul District Adminitration Court
# Z: Ae gqaqn a Ba Aba ZW qh

From 2412}: Michael H. Kim

Address: 6192 State Route 374, Chateaugay, N.Y. 12920 USA
Date of issue: 03-12-2007

Docu # 2007-03-12

4) =: Ab 2006 3 4134 of Wet AE 71a a7] 939
Sublject: Request for Deferment of the Pleading Date of Case # 2006 Guhap 4134

el, Michael H. Kim (US.Acitizen, 7 3 21), ABA. 2 Ab7} AbZ1 9]

Aas] W299 ZISSALR Wo} wh 7129] A717} B7}39 Bo. Eel WSApo]
SSS Mo] A} Asp ouy 35189} EAl7] oFup eh] th.

a7] AQ ap ge
Reasons for Deferment

1. AY] AHA 2006 53} 4134) 3} 3a,
2. APRA] BAlo] Bo} AFUE] 2006 14 3 Boy ofa} wp et 2] of 2H
74" (egal , secret auction) 4] Y = apal.2. Zo] lalate al,

3 Bn US APA ALE Bae glo} SWAN SY On, Be gaoy
M8 AISA Zo] Gay ago) soe ata ASQ On},

 

  

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 69 of 99

10.

11.

Tell VAI] Yad Vela} Vel a9] Lez] By Bay sjo}
BE 7SAPH 2415) 3} Sa Bel ALP Bo} balsa) a,

7A ai] 2} ALAA SH Secret preliminary compromise for auction. |
SSRIS, AS SPA Qual Py zal w aap BERR
ASF. AS MAA Bohs aA S 9] FA 0] Fa |

o} d4 a Alea) 4 Alaa] jag AMSA] YAAAWI A soy Bo} 9} |
We] 2) (Aa Wo] AS ss0 HAS qAsryzes |
VAABAASO A ee SAS SEA] ALA wy], 2] 2]
BT7t ZFS ALAA o} way ot 3°] ( Megal Destruction of
Evidences of the jeopardy building of mine),

53] A] SASS) ayy UTS QPSE BQ Helo}
Al( 2EDES AAAAS] FB owe A) 482] Aso Bw
4} ( Illegal detention ) S31 A An outrage upon personal
rights )& WU @ A} Ao] zLays}oy 0: ,

wT SYA = lol A] Alea] Ala OFS} YA eo}
We7|d Eze FE] 7 AA ojryp YT AS Boloy a SAO BA]
H] HE A] Bo 4] 4E ( Violence of USA communications Act )@# 2

© fe} Belo} ashy aaka =a ao] AQaz aol ALT BO ov],

B7)oF Belo} al (A aye H] Sz]o] Belo} Bae apy

BI AB)0] A aysdrps 241.2. Bebal, 2] spo]x] BE yy gh of
PURO, 7H 9 Ley Jaa WSLS AS 0] St yy ghoy ay
ASS AY} Wa sss = gh 7V-30] Al et Yo} 3] a I 2p,

aed feo oa Td, SAS Bay], Anjo] we,
HsrA] ela 2}9) ajak om Ba, ANP Ball, 7-39) qe
43}, AAI ws = Ea Sud + VE Bagg so]
SIAM] ao,

EUS BS Apel aazheay asap EUS) ARHAS Bw sata
EMS] Al 7} yet Waa a So] yale AESEA] OA] S7] 91 al,
2

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 70 of 99

2 = 87] BA] BBA qa aw sayse ys BSA EBDS}
“IS 3-3 (CIA), §] 9] 3], OS} BB a] aS AApsroy |
RAD 7] wo 37] Abel Wat apyseoy =apyp
U-ge $a a Wy A,

13, B71 Abo WA WMS] WE7IAS ar17} Bae Belg)
“St WEA SSS wo} YSa] ABa.ou Yxjaprjo} Qajaal
HAl7] Behn,

4.0 SAANS ATS F 1 AA Ul A7oRS Belo A egal
#8 Wale,

03-12-2007

aN
LE

‘A 51( 419 2) : Michael H. Kim ( Korean name: 7 43)

nue,

A:

1. WES SAA BY NF zl des ae WHSAANT OY] BY Bel 9}
2] CE ALB ( SSA BA)

2. ASA BAIBAA Ao Asa Pye eye Bo] dat 33219
AeA] ARASH Ol A] 2) Ae Bel ape

3. "]5;9 Michael H. Kim 3} Hyung sup Kim ( 2 93)°] Selo] Sy A] ape

4. 7S SUARIA 7A Set year EVGA Aa Sea gaya
WES] Alo} Ue Asbo} aya} 2c BTA 9] ARB

Whar beet

Oude 1H
1Y)arek 12 800
Hinturty drvccpe

KIMBERLY A SAVAGE
Notary Public. State of New York
No. 4956826

Qualified in Franklin Coun
Commission Expires October 2, “ROT

 

 

 
 

  

EGR Fate

 

 

UNITED STATES
POSTAL SERVICER

 

 

 

 

 

 

 

o
o
—
oO
a
Ms
ow"
~
Oo
ou" B
oO ru!
dt. ee eee mM
al SACRE
= a ee

oO a i L~a TS
= all ncurses, |!)
oO Sores —————
Oo tt) cee |
TO ss ————— E
O 7a — TT mu
co 27 , eteeneen ee)

a SS o
N SY
~ Ss
Oo: yar ae fl;
S oF =—
SS i TTR
oO i) meen [Tl
oO + =e CO
fay, a ~ oO

 

  

KIM, HYANG NAM
6192 STATE ROUTE 374
CHTEAUGAY, NY 12920

          

eRe pid
petite Pcs
PARES

    

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 72 of 99

 

: Al 3 84 3 by 2
See 2006 7s =
(HAG) . 5,« OT 84134 TAS AS Bory rciy) ay «
Sel : Qa) 0] 84 3 ma

J
Ol
out
Ag
b>

WS, Soyee 7,
SNFB S01 oH 5 ZQ7 20) au
ao STORSS Vaycey ry
SSePDA i=
, SSB Ne yes oO. ts
. SYB4 2
SSA 82 js x " a ie

     
   
 

me. 45 LG
09 (2 °
007.2.26) xy a .T

or

. t , ’ N
/ . . / > 2

 

 

 
 

Case 1:18-cv-12230-CM Dacument7 Filed 08/02/19 Page 73 of 99

           
           

& a 5
~N
QoQ
a) oe
| cs i x § Ol
HH m 3 = , 2 8
zo 6D = oT > me
Fy Sr = aU
Ril w HH s no 5 Jd
os S| < § S “
cin ian nee i 2 x 5
ow Ay z= KR . x & <0
mM pw Z My ow a> M AU 38
my S BLA da ° A =
Sy. aN / 2 ® ea a
mH x = Kk = wh 7 OR a To i -
2S 2 ONS , 4 a a | ‘10 RZ
ne Senay) se aa E i f
m 3 #0 <\ BOK w a al S fy oF ao
= 8 a VEZ OLS so 2\% /s < NOR
ES op WA a © i 2» Ww
- . BW my Yk oc ~~ | a 8 ala Ei
a go (40 «(Ol ZO KE iw cy oY aD cy
3D 4 oi * * iW gy «=e RO OM ZO wo x
40 40 ir OY Ott ji du 5 OB
440 40 OF ue 40 ou iD

&
da

QI

)
(2)
“Case 1:18-cv-12230-CM Document7 Filed 08/02/19 Page 74 of 99

2007. 2. 9.

*

To: 4e3 7A

I, Consul of the Republic of Korea, am transmitting to you the
judicial documents sent from the judicial authorities concerned * in |
Korea. Your presence at the court in Korean at the designated date |
or your reply to the court is cordially requested. )

Neagudosta Bt iad AA FATAAaAS wa
Hol S424 eI a7 Bal Va aa Seay
ES A) VE Ba Bale} sparse, 247) wey,

#ZMS : 2006 - 1942
412]7)Q Hearing date :..

Issuing court :

eee ee RECEIPT

(eT en ETI Ree etic lor eel) Provided)

  

  

COC e ie ey visit our website at WWW.USDS.coms

Postage |$ "$9,897 0007

Centified Fee $2.49 - [>

Sincerely,

 

 

 

Be oe ag

 

Retum Reciept Fee
(Endorsement Required) |‘ $1, 85° we Here

Restricted Delivery Fee
(Endorsement Required) $0.00 oe :

 

 

 

 

 

Total Postage & Faas 1K: $5.42- - 02/09/2007 oe

wih

7Q03 1010 oon2 6035 3254

  

Sit ABN KIM, HYANGNAM’ ~~
oN 6192 STATE ROUTE 374
CHTEAUGAY, NY 12920

 

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 75 of 99

Evidence -11: The Copies of the illegal

payroll account book counterfeited by Seung Hwa
Kang, Defendant -1, with the collusion os In-Joon Kim,

Defendant-5 and Won Young Kim who was the husband

of Chung-Sook Lee, the present publisher of the Kun
Kang Digest magazine.

1.

This Evidence -11 showed that Choong-il An,
Defendant-6, sued the plaintiff as the complaint
of 13 complaints,

But the representative complainant, Choong —II

An, of the bill of indictment was not an employee

of the Kun Kang Digest,
The plaintiff never know The complainant, An,
Among the 13 complainants, the first number # -

1 , defendant -5, In Joon Kim, registered resident# L

560301-1067312, at Choongkok Dong 159-8,
Kwang-jin Gu, Seoul, Korea, was only one man
who signed with his original seal on this bill of

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 76 of 99

. indictment that meant In-Joon Kim colludied with |
Seng Hwa Kang, Defendant-1, in making the |
counterfeited payroll book of the employees of
the Kun Kang Digest magazine company owned by |
the plaintiff. |
. In-Joon Kim was the staff clerk of the Kun Kang
Digest who handled the original payroll account
book of the Kun Kang Digest employees, |
. But in order to make the destruction of evidences, , |
in-Joon Kim destroyed the original payroll account
book of the Kun Kang Digest with the help of Won :
Young Kim, who was the husband of Chung-Sook |
Lee, the publisher of the Kun Kang Digest and
died 4 years ago,

. Among those complainants, the list # 13, Kim,
Kyung Young, the list # 2, Ryu, Kwang Sook, the
list # 3, Lee, Young Sun, the list #5, Lee, Doo-jae,
the list #, the list # 8, all denied that he sued the
plaintiff ,

. Except the list #1, the list #12, Won Young Kim |
who was the husband of the present publisher of |

 
 

Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 77 of 99

10. the Kun Kang Digest advocated the faked the
complaint in the court, /
11. Won Young Kim also was not the employee of the
Kun Kang Digest, |
12. But judge, Sang-pil Um publically protected Won |
Young Kim’s faked insistence against the plaintiff |
in the court. :
13. The plaintiff's not guilty appeal speech that Won
Young Kim’s insistence was not true, was totally
rejected by the judge in the court. |
14. That was the total violation of the free speech law
of an American citizen. :
15. Furthermore, according to the copy of the
complaint paper of this case, 12 seals were same
size and same shapes that meant that those seals |
were faked by the defendant-1, Seung Hwa Kang
and defendant-5, In-joon Kim.
16. In conclusion, the plaintiff totally denied the
above complaint, because the complaint was
counterfeited basically and criminally.

=

DIA

c Co "
The plaintiff: Michael H. Kim

   
   
 

 
“6v-12230-CM_Dociiitie

 

 

 

 

 

 

 

 

 

 

 

 

 

| ag a Qt S Qofo a gee Vetoes:
ZENS 590410 - 1396612 ee
2 z 1 B= esa) Bal 2B SBA 8S 108S
x a Ht el
|
+ a al az ARrcholaj2=s}
4 + - 15 i
2 a ASA SP BSS 17} 50 _|
( aka 8 4 3 4
i

 

 

 

awapa

aeel(ZEzt dE) CSU 2 138

no das Hage WA Be wuseu wead Aas dase AES FT

& Za) B eR ITH.

3.

4

a .
ao x
tal 4\ Pn 7E
iow _

t you

  
 

Sees AF

© os a 24) Uz AMcpdo|asErt| TES al

a)

TM l>o Lt
aa}

    

 
ore ito TES aa

Lad
co US A

a "3

 

Y,
2.

 

 

 

 

 

 

 

 

 

A~

“T

C3 ge ¢ 32

| BWSSHs | 590410 - (306612
| = z | 2S Us We
[ey ap @ | 95. 5. 25 |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

aula 2) aaa | aaa | Fuse BO
free [er 7 em [sme Rae IES BIS
| 2 | #B4 | 86.10. 1) 98. 8.24 | 640415-2010829 ECE? olBiS 289 - 26 “y
4,3 | olga | on. 4.15] 98. 8.24 | 660120-2005821 Eyez clELE 59-36
| 4 | olde | 94. 7.19! 98. 8.24 | 671116-1396612 [BEF SE 320-10
MV 5 | ofeay | 95. 5.22) 95. 7.20 | s61020-1622011 |S BSS 174 50-18
6 | 223 (98. 1. 7, 95. 8.24 | 50812-2024018 [AF UAE 666 BA 100 LCP
Aa 2212) | 94 a1. 9] 95, 8,24 | 720616-1393117 [371= 18S das Sale) 450
8 aah | 94. 4.21| 95, 8,24 | 60111-20051) kU VAS Bpwee 201

 

 

 

 

[go | ane 90,10, 2| 95. 8.24 | 690301- 2148511 |e} BH 497-13

eee ee oe “fe oe ee ceape a eects mente tan come og a ee

 

10 | Beat “94, 3. 7| 95. 8.24 431207- -285016 Sule ol#25 257-144

 

 

wlll | SBS | 95. 5.15) 95. 8.24 | 611210-2249312 Br EFS 253-11
%

  

 

81. 1.10: 95, 8.24 | 470820-1551215 |e-+ FRE BEA 440- 102

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13 | Wwe | od. 3.22) 95. 8.24 | 420728-1067215 TET TE 2561 TSA 16% 405

 

 

 

 

 

 

 

u/s
“Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 80 of 99

 

 

 

 

 

 

]

31, EA

|
|
195. 7,

|

 

30, FER

11 95. 6.

= E7, 817, 740

365

432 /

4,

          
 

 
 

Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 81 of 99.

 

  

  

yall, Le

 

of “AL.

 

 

Ss us

!
-Z

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

He “Kr “1 02) 2223 5-B4+ |
o Zz <ol. ol «al. | Al th
oly aan | | 4 3 2 “1 ___e el
95.4 sa fos 68} 95d TAB [95 Bale) A AL 189.3.28 Of) 89.3. 290]-F | & Al
Al 2,112,904 | 9,400,000 | 11,670,967 | 11, 167,735 | 34,351,606 | 25,737,630 | 43,294,520 | 69, 032, 150 |103, 383, 756
33.7, 7
588 24 338,710 | 1,800,000 | 1,500,000 ) 1,161,290 | 4,500,000 | 8,410,360 | 9,407,380 | 17,817,740 | 22,317, 740
16.10, 1
on "04 338,710 | 1,500,000 | 1,500,000 | 1,161,290 | 4,500,000 | 3,658,420 | 9,407,380 | 13,065, 800 | 17, 565, 800
9], 4,15 4
3 95. 8 24 248,388 | 1,100,000 | 1,100,000 | 851,612 | 3,300,000 4,696,450 | 4,696,450 | 7,996, 450°
~ 94. 7.19
4 95. 8.24 780,645 | 851,612 | 1,632,257 1,184,900 | 1,184,900 | 2,817,157
ou. ae
5 98, 7. oe 419,354 | 1,300,000 | 838, 710 2,558, 064 2, 558, 064
- 95. 1.17
6 85. i 490,322 | 735,483 | 1,225,805 1, 225, 805
: 94.11. 9
7 95, 8,24 . 541,935 | 541,935 541, 935
: 94, 4.21 .
8 95. 8.24 950,000 | 735,483 | 1,685, 483 1,250,520 | 1,250,520 | 2,936,003
ae ath: =
9 90. 8.24 600,000 | 750,000 | 580,645 | 1,930,645 3,594,100 | 3,594,100 | 5,524,745
94. 3. 7 :
10 95. 8.24 193,548 | 193,548 718, 280 718, 280 911, 828 -
- 95, 5.15
Ml 05. 8.24 483,870 | 483,870 483, 870
5, 5.25 ~~
12 a5. 8.24 361,290 | 1,238,709 | 1,599,999 1,599, 999
a 1,10 ‘ fo
13 oR 8.94 383, 871 | 1,700,000 | 1,700,000 | 1,316,129 | 5,100,000 | 13,668,850 | 10,661,690 | 24,330,540 | 29, 430, 540
— 94, 3,22 ol7,
14 on 3 24 383,871 | 1,700,000 | 1,700,000 | 1,316,129 | 5,100,000 2,373,820 | 2,373,820 | 7,473,820

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

1 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 82 of 99

 

| eid
6Q
ris)
fon,
t
of!

‘e, ara)
fF .
yo. ~

» 8

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

( Pf SF oof fat oft
u ne, ne gi . » a
ala | ce | re je GS
\ 2,
ef Mh | ak | ie of fm} ye iL
Oop m, rm J ‘
Ps _
*” a cee)
<Q % soot a : a
oe =“ & 3 co or oon
Hen . . . . .
> oi ’
wD os Be mo fr:
oq co @O Ny '
. 3 re {ft
8 Q 4 gt
= 8 w tn i ew
ne ~ uD @ 1
ry 8 i ° i
“ & ot a Ww | on
tN " & & & o lw
oa fo . o See
2 Go & 3 3 we ft
{ & & oS
~ 2 St fr
oo oo vy
3 a
. Hf re, nee eer an]
. 8 ~ 2
m a | a
g 2s 3 o | 8 “ [NN
oi ~ . bet ws
. Q 8 sS Fed feed
90 & o |:
oS & © © fil. XY fe
Sot we
—_ aL St
(, fi 4 ea (a tO
ee TH] S eye ae
x - me, |g |e ch a NM [oO o
ay | fe | » |e Pm Fw iy?
ct pf oe | a Bo
g 5 | £ | 8 S } | me ly o
ote, ny & ES) = ~ {SE ft
“H Hl sg
dent
“ * = NS WN
© she ~
2 I Bo se Y
| 8 & 3s {| 85). )| ™
S | $ o @ | so | ae
S oo $& 8 ww

on,

AR,

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

cfc ep
a a
oO a
=H oP)
ice) ONY
m os
o . no
SO * RS wo] SB} 3 R
© = og 5) 8/8 =
,N oO a ©
o a oO Of aw g ¥ So
> :
g Ml é 8
na pm ———
ae x
@ OK © 8 oe
— poten ae & ou & & 3 =
N Po OW pei og é | § = Ss a
~ w w) ey ~ - } DP a . f
© ; ~ oN] «9 re 8 so © es * J <
oa ra Ws 4u8 m up i . H
® n =<
= Wy Sanna ees ce | 9} uN {8 ¢ Se
iL I Ps — a ann iain i ~ 6
° 7 TK 8 ~ ‘ Fo
ples .
™ ia tt TR) e> 2 3 re) % 4
5 “ jel @ | 8) 8 © 3 iB on
2 “i ™ a © os | Ss g i we cat
5 ra KO) OO} ow is is “ wy be
ro ont
8 oll sud Np oN ‘ou
’ ao on rat ao
a oD op eee Pe oH =
rn Bw al oO ee
s DX % op >
O N}- a. th - o © x °
wl ofa wl go | BO} ~ re)
oO No OY eo os on
® rh woo) PP |g 3 3
Cl ‘au . . md ven Ww w
g ri oS] &
Bode PR a _ see fe a fo Pe
oo zu Wp Rd |S x
ol ae pre yee NAD a cl e
oi "10 HM db | rit | yo a
ra wR we) ee
- & ae re) ca} a) rin ‘ou of ro
s He we) wo] | Boy TR | xe)
5 i ef we | el ar] |
Case 1:18-cv-12230-CM Document7 Filed 08/02/19 Page 84 of 99 |

 

      

 

 

O
i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|
HAS WE USAAR Seabees 6) yo oe | euea |
i | } !
: i 1 i
USAT ESSARY | 1995. 8 24 ae aeel) sss. 719 | ahalel<=
!
ry
WEIR Las AFe ads Ae sewer | wee | ate
|
at 3 ui 3
Baas 95, 5.24. HE} | 95. 6. 1. Bey | 95. 7, 1 Sel 95. 8 1 Be
ALALT] Zt $5. 5.31. 7A] | 95. 6.30. FE*] | 95. 7.31. 742} | 95. 8,23. 7B)
Za 8a , 80a 31 234
Ae 141,935 550,000 | 550,000 408, 064
& 141,935 550, 000 550, 000 408, 064 1, 649, 999
Al 283, 870 1, 100, 000 1,100, 000 816, 128 3, 299, 998
Apo Daheal * 3/12 se aaa
Bada 3,299,998 / 92 = 35,869 2] 54 a 37 Sel 3, 299, 998
Sdgaiat = 3] 3B | 1,184,900.
SZ Alt | 35,869.54 x 30 @ x 402 / 365 = 1,184,900 Bal ass

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 85 of 99

  

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| | | _ | |
NEANe AGUS YAS SS4b gg a Ss a | dua aq 4
po “|
COAG ESEGS — 1995. 8. 24 NSIS i994. 4 21 | aS
| |
qe sse | LSS 238s 4G SESE 7E eee} | ae
{ : |
ay a ui oS
+ 7 ~ } ~ -
Bada 95. 5.24.35), 95. 6. 1. HE} | 95. 7. 1. Se] 95. 8. 1 ee =
cn tat a
ALATA Zt 95. 5.31. 7-41) 95. 6.30. FA] | 95. 7.31. 742] | 95, 8.23. 7h]
eQe 82 30a 314 23a 92
7ABza2 122, 580 475, 000 475, 000 352, 419 1, 424,993
= 122, 589 475, 000 475, 000 352, 419 1, 424, 999
Al 245, 160 350, 000 356, 000
sazTSe4 % 3/12
Bare aaar 2,849,998 / 92 = 30,978 3 23a
SxUsAAl =
Bal AAR | 30,978.23 x 30 G1 x 491 / 365 = 1,250,520
|

 

 

 

 

 

 

 
 

1, 124, 999
1,124, 999

 

|
|
|
|
|
|

 

 

278, 225
278, 225

374 &

 

j

 

 

 

 

 

a

er
ra

x

 

375, 000
375, 000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

95, 6.30. 7x]
375, 000
750, 000

 

 

 

® 3/12

31, FER]

36, 774
183, 548

 

 

 

 

Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 86 of 99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24,455.5 x 30 x 1,770 / 365 - 3, 594, 100

~

Al

ro

Le]

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 87 of 99
St zie sek yal 2% = 4 o =}. Eis ey 4} a~s¥ m=
Ars 1 als UcewAS Pez as, S = zl AGS | 2 =
| i
" |
RALGEPIged 1995. 8. 24 ae) i9s4 3.7 as 53
|
BACH Lee 2b ide 4416 SES 6 7IE} ASBe | LAGS
at 8 ui 3
Baas 85, 5.24, 25}/ 95. 6 1. Bey | 95. 7. 1 -Be, | 95. 8. 1 BE 3 al
ALAET] Zt 95. 5.31. 7}4)/ 95. 6.30. zee} | 95. 7.31. ZEA} | 95. 8.23. 7I
SoS ne 304 314 234 92
yBs 64, 516 250,000. 250, 000 185, 483
= 64,516 250, 000 250, 000 185, 483 749, 999
Al 128, 032 500, 000 500, 000 370, 966 1, 499
SAGAS * 3/12 avi Abo
Bey aast 1,499,998 / 92 = 16,304 21 32 A 3A sa 1,499
S8EsAt = | 4 = 718, 280
Eat At 16, 304.32 x 30 @ x 536 / 365 = 718,280 E}2) asa
Az ga
Ay Aas Sele
193 f> 9. &
SUSE}

 

 
 

   

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 88 of 99
“SSS sas weep 0
Ware | Ap eSiyAS Senge ag ae | gua,
Al ALG BEL 23 6} 7OG5 | S13 i =
WOAH SCL Se 1985. 8. 24 peeee 1981. 1.10 aRa a]
|
S408 Leg 2$¢ 2.09 4418 5 ES 6715} ase | 1.4
at 8 uy o
BEUS | 95. 5.24. 5FE/ 85. 6 PEP 95. 7, 1 RET 95. 8. 1 2B
AUALTT Zt 35. 5.31. 7}2] | 95. 6.30. FEAL | 95. 7.31. 7b2] | 95. 8.23. 2b]
Baas gu 304 314 23a
72S 219, 354 850,000 856, 000 630, 645
+ 219, 354 850, 000 850, 008 630, 645 2,549, 999
A 438, 708 1, 700, 000 1, 700, 000 1, 261, 290 5,099,
Sass * 3/12 azia] Aba
}
| BatysAat 5,099,998 / 97 = 55,434 21 76 a 3712 Sa 5,089, 998
F
SUAS AE = S} Aw | 24,330, 540
EIA AB | 55,434.76 x 30 U x 5,340 / 365 = 24,330,540 | Ba aBa
aaga
2] ARLS Sele
199 on ¥ ie
SUL PAP

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oS as a a 6
ol ue wo es 3 a
al w Tol uf) wl
oO
oO) mem ee
K wey
‘O a Re. re “> & %
: . 0 xs = N yO
© ig oOo) © -
0 J Ny mM 3 2 a "
o : oo oS} ™ 9 $9 nN a
oO By 1 ir
Re Loo. N
© ae ip 10 oy
a be : se ao
QF Bx :
~ ; ~
N pte aT OR 2 | 2 S
Oo Ve ye ye ben BF co oO oO ~
N C7] weet ° = OQ
oO Lg 2 oO 3 3 eed
oO : ii wo ~ Sl oo Lh te Re
L a peo BE HH A =
iT ooh
ae: tb 4 -
~ : 3 QS S uo
c ° oil & 2 & rs)
o : fie “oe 3 SS S
& a H\ es cs 2 1
0 e @ wl ow ug iQ Ss N
3 ; RO 8 &3 * x
Qo, is 9 ) ~
Q 0 . i mr OO S 99
Se i & e |
an a [OR “< % 2
QE “ls a) & is
ad real ee)
N cs us a 8
N NI sat
% e 8
°
e ®
Ja rt Ho ny
% ol € mt
o
Oo re ia
O Fo

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

a

/

 

 

 

   

AB ly eB) aia} 7] zh : yl
—S 5x1 SQe | 95ul 6H | 95d 7A | 9S Baw | A Al | 89.3.28 0] 1] 89,3. 290]3¢ Al
o> al 2,112, 904 11, 670,967 | 11, 167,735 | 34,351,606 | 25,737,630 | 43,294,520 | 69,032,150 |103, 383, 756
lo oe gay | 338,710 1,500,000 | 1,161,290 | 4,500,000 | 8,410,360 | 9,407,380 | 17,817,740 | 22,317,740
By): oe 8 24 338, 710 1, 500,000 | 1,161,290 | 4,500,000 | 3,658,420 | 9,407,380 | 13,065,800 | 17, 565, 600
O 91. 4,15
bs 95. 8.24 | 248,388 1,100,000 | 851,612 | 3,300,000 4,696,450 | 4,696,450 | 7,996, 450°
) : ° 5
4b 35 824 780,645 | 851,612 | 1,632,257 1,184,900 | 1,184,900 | 2,817, 157:
RS 95, 5,22
BE 98. 7.29 | 419,354 838, 710 2, 558, 064 2, 558, 064
65 on Bod 490,322 | 735,483 | 1,225,805 ~ 1, 225, 805
© V4. 11.
DB 95, 8.24 641,935 | 541,935 541,935
= 94. 4,21 | ona > ona p
95. 824 950,000 | 735,483 | 1, 685, 483 1, 250,520 | 1,250,520 | 2,936, 003
& 90,10. 2 Sees ee —
Pa) 95 8.24 750,000 | 580,645 | 1,930,645 3,594,100 | “3,594,100. | 5,524, 745
Ni 94, 3, ae een eee
Wy 35 3.24 193,548 | 193,548 718,280 | 718,280 | 911,828
—& 95. 5, en
19 OB 8 D4 483,870 | 483,870 | 483,870 |
128 95, 8 24 361,290 | 1,238,709 | 1,599, 999 1,599, 999}
WO > 7 7 To ee
81. 1, To
ap o5 so4. | 383,871 | 1,700,000 | 1,316,129 | 5,100,000 | 13,668,850 | 10,661,690 | 24, 330, 540. | 29, 430, 540°
14 O53, | 383,871 1,700,000 | 1,316,129 | 5,100, 000 2, 373, 820. | 2,373, 820 -|' 7,473, 820°

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

tH | 193, 548

 

2 a
E98. 5.24. -FE]) 95. 6.1. He} | 95. 7 1 ey 5 8 Le a
zt 95. 5.31.75] | 95. 6.30. 72] | 95. 7.31. FAL | 95. 8.23, WE
a 8 @] 234 | 92
2a | 193,548 556,451 | 2,249, 999
556, 451 2,249,9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

387, 096

1,112,902

 

 

 

 

 

 

 

3A As

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
  

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

   

 

 

 

  

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

peLeuge
|
AS71338 | 1a 243 3, ds 4.4)9
at 8 up
Bide [95 5.248e] 95 6 1. Se] o5 7 1.5] | 95. 8. 1. tey
Al ALT] Zt $5. 5.31.7] | 95. 6.30. 7a} | 95. 7. 31.72] | 95. 8.23. 7]
Qa 8a Ff 304 31a 23a
7lBa 193, 548 750, 000 750, 000 556, 451
e gy 193, 548 750, 000 750, 000 556, 451
Al 387, 096 1,500,000 1, 500, 000 1,112,902 _
APO] BALSA] * 3/12 37a as
Bway aAaAt 4,499,998 / 92 = 48,913 2] 02 a 37]a] Bey
Seuss 3} 4a 2
Ee AA | 48,913.02 x 30 @ x 3,250 / 365 = 13,065,800 Ba) asa

 

 

 

   
     
  
 
   
   
      
  

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

_8
“or
a
=H
~
avy
+ [on TX
a bo Sl oy |
Re rd — es} ° 8 fet
a He . N my oo . RES in
r FA 88 | $e ue
wn po WF Wy
toa] [rm .
way v K + of bhp
pote th ® “ll oN
si = ew }i af * | 8] g 8 8 ce
& N "By a) oS “i ~
~ Ra) EN NT on 2 ) | & °
ra oe B | B S ® @ eS ne
au Ly a 8 ~ is “ x. aa
au a po Le - u :
mf 8 foe fae ee ee eee P] a] ge oe:
. = “ne i f- & ~ © eo “N . Ho
pe ° : : . oll i) 8 & is ~*
~H pm & ° eo So = oy a %&
oe . rn KO © ery 8 iB & il — m2
N ‘ol . o~ N vent
. “wy uy wef DN be
oO oy i) nn nN ~ |
ru sy es es een x oO of
B KE : K “| B 8
i wt “el . & i i> * > Ea
ee eee | g 8 +
—— rz Ww ~ ioe) a * oO on u>
‘qu ‘ =H gi on os
“lt . ‘ . wm yo oO (©
o a 19 N ie)
a | oo is
"5 2 -——J “9
salt ihe
of ®
. N
ie x
re
 

 

 

 

 

 

 

 

 

 
  

ASUS; 1994. 7.19

 

 

 

 

 

(3.08 442 5.52 671E

  

 

 

 

ui

ont

    

 

95, 5,24, 2B}
95. 5.31. DER}

95. 6. 1, BE} |
$5. 6.30, DEA]

$5. 8. 1.28)
95. 8.23. FE}

95. 7. 1. BE]
95. 7.31. 742)

  

 

30a

  
   

 

550, 000

    

 

550, 000

 

 

 

 

 

 

1, 100, 000

  

 

3, 299, 998

 

* 3/12

oO”

 

 

3,299,998 / 92 = 35,869 21 54 3

37 SF

 

 

    

 

 

35, 869.54 x 30 @ x 402 / 365 = 1, 184, 900

oe

 

a

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

aad

 

 

Saag 1995. 8. 24

 

ayaa

 

 

1994. 4, 21

 

 

 

1d 2.453.908 44/3 5.52 6. 7]e}

 

 

 

 

 

 

 

 

 

 

 

 

at ui a

95. 5.24. ¥5}/ 95. 6. 1. Bel | 95. 7. 1. eel os 8, 12a

95. 5.31. 7H] | 95. 6.30. 72) | 95. 7.31. 712] | 95. 8.23, 712]
§ a 31¢ 23a
122, 580 475, 000 352, 419
122, 580 475, 000 352, 419
245, 160 956, 000 704, 838

* 3/12 37]2 Aho

 

2,849,998 / 92 = 30,978 21 23 a

sy Say

 

 

30, 978.23 x 30 @ x 491 / 365 = 1,250,520

 

 

 

 

 

a2} 4g Bele.

I9f Ff 1“,

 

Bele Bap:

tT

 

 

 

 

 

 

 

 

 

 
 

—|
at a

Beds | 95. 5.24 Beil 95, 62 Fe} 95. 7. ep] 95 8 1a eo
AlaI71Z | 95. 5.31, wha} | 95. 6.30. ZAI | 95. 7.31. #2} | 95. 8,23, DEA]

7] #2 36, 774 375, 000 . 375, 000

 

 
 

 

 

 

 

  

 

   
 

ea
t

Tre ced

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

  

 

 
  

 

 

 

 

 

 

 

 

 

 

gue a
ABA TUAA | 1995. 8. 24 eal! 1994.3. 7 | apa
Le 243 3.89 4.2/5 5. E26 JE} SLE Bey | LARS
At Bg . UY |
“Seas | 95. 5.2485) 95. 6 1 Sey] 95. 7. eel gos. 8. Lee
Alar] Z 95. 5.31. 7}2]| 95. 6.30. 7A] | 95. 7.31. 742] | 95. 8.23, Iz
#4 sa 304 314 234
64,516 250,000 250, 000 185, 483 749,
64,516 250, 000 250, 000 185, 483 749,
129,032 500, 000 500, 000 370, 966
* 3/12 37T2 4%
1,499,998 / 92 = 16,304 21 32 al 37}a1 et
= za

 

16, 304.32 x 30 @ x 536 / 365 = 718, 280.

 

 

 

 

 

 

 

AS) APIS Bele.

19/- 9. fe

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

1°95, 5.24, 257
95. 5.31. 7]

  

95. 8. 1,26}
95. 8, 23, WEA]

£7 ia
95. 7.31. FA]

6 1 Se
95. 6.30. FA} .

 

8a

 

219, 354

 

219, 354

 

 

 

 

438, 708

1,261, 290

 

 

5,099, 99:

 

 

om
nh

i

3799] Apol

 

 

oft
ne
rm

5,099,998 / 92 = 55,434 9 76 A

37 Sa

 

oft

ox
ne,
me

  

 

ta
JM
nit:
rm

50, 434.76 x 30 G x 5,340 / 365 = 24,330,540

 

 

 

 

 

 

 

 

  

 
Case 1:18-cv-12230-CM Document 7 Filed 08/02/19 Page 99 of 99

   

 

 

A] & 2] Hg aby 7] :

 

AKERS ABA Rt BE EE —
203"7 Greer. |

a

Teel al ad ep

Rios th tan 02 &
yo B34 -S s46

 
    
  

BE-OT-ME

 

  
